 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 1 of 68

Fil| m this information to identify your case

 

§ united siares Bankrupicy court for the

 

Southem District of Fiorida
Ca$e number (" ‘ )' Chapter you are filing under'. `
Chapter 7 '
n Chapter 11
n Chapier 12 ` _ _ _
Cl chapter 13 ; cl Check if this is an

amended filing

Ofiicial Form 101
Voluntary Petition for individuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may tile a bankruptcy case together-called a
]olnt case-~and ln |o|nt cases, these forms use you to ask for information h'om both debtors. For example, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in |oint casee, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fonns.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplyan correct
lnfonnatlon. if more space ls needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number
(If known). Answer every question.

ldontlfy ¥ourself

1. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your -
men . ed _ l Mrchael

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, Fi's' name F"`°" name

your drivers license or A.

passpori). Middie name Mrddle name

Bring your picture Pa ano "F=

iderititiwtion to your meeting Lasl name LBS‘ name :;._1 ,

with the tmstee. .,..~.
Sufiix (Sr., Jr., li, |li) Suii'ix (Sr., Jr., ll, lll)

z Ail other names you

have used in the last 8 ,_-,,s¢ name F;m name

years

include your married or Middie name Midd|e name :.:",1.

maiden namec. §§
Last name Last name 111

r__

Frrst name Frrst name
Middie name Middie name
Last name Last name

 

 

     

 

 

3. Only the last 4 digits of

yourSocia|Security ’°°‘ ”’°‘__4_&_LL )oo< -xx-_______
number or federal oR oR

individual Taxpayer

ldenti|icationnumber 9’°‘_’°‘ "_______ gxx`XX _______
(|TlN)

am we - '1..,

 

     

 

 

Official Form 101 Voluntary Petltion for lndividuals F||lng for Bankruptcy page 1

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 2 of 68

Deb,o,1 Michael A. Pagano

 

Firei Nane Mlddle Nune

4. Any business names
and Empioyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

Laet Name
About Debtior 1:
cl l have not used any business names or E|Ns.

Pagano Enterpn'ses, LLC

Case number (lrkmwn)

About Debtor 2 (Spouse Oniy in a .loint Case):

cl l have not used any business names or E|Ns.

 

Business name

 

Business name

 

Businessname

 

Business name

 

 

EiN T _

§§ _ ` _______ E_lN _ - _______
5. Where you live if Debtor 2 lives at a different address:

3209 North East 10th Street, # 4

 

Number Street

 

 

Number Street

 

 

 

 

 

Pompano Beach FL 33062

city stare ziP code City state z\P code
Broward

County CW"TY

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

if Debtor 2’s mailing address is different from
yours. till it in here. Note that the court will send
any notices to this mailing address.

 

 

Number Street

 

Number St|eet

 

 

a Why you are choosing
this district to tile for
bankruptcy

 

P.O. Box P.O. Box
City Siate ZlP Code Cify State ZlP Code
Check one: Check one:

5 over the last 180 days before filing this petition
l have lived in this district longer than in any
other district

cl l have another reason. E)cplain.
(See 28 U.S.C. § 1408.)

 

 

 

cl Over the last 180 days before filing this petitionl
i have lived in this district longer than in any
other district

cl | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ofiicia| Form 101

~ z 7 ~1..4~'1~»,\ »»-M»e.~.» m-»~»,¢~ .~…,~l … ,.,~.,~ ,,»»,-v,',~t.,..mtw.,,,\,,..rtm,,.t.,r,-.,~..»¢ey.»e¢v..¢~w.\mm

Voluntary Petition for individuals Filing for Bankmptcy page 2

 

Debtor 1

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 3 of 68

Michael A. Paqano Case number trinawn)

Flrst Nli\e Midd\e Name

LN Na||\e

M Tell the Court About ¥our Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to tile
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

1o. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
afiiiiate?

Do you rent your
residence?

Officia| Form 101

Check one. (For a brief description of each, see Notice Requiled by 11 U.S.C. § 342(b) for lndividuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

a Chapter 7

El Chapter 11
L:l Chapter 12
L_.l Chapter 13

a l will pay the entire fee when i file my petition. Piease check with the derk’s office in your
local court for more details about how you may pay. Typicaliy, if you are paying the fee
yourself, you may pay with cash, cashier`s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L:l l need to pay the fee in installments if you choose this option, sign and attach the
Application for lndividuals to Pay The Filing Fee in Installments (Official Form 103A).

L_.l i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must till out the Application to Have the
Chapter 7 Filing Fee Waived (Ofiiciai Form 103B) and tile it with your petition.

DNo

ms maria SOufh€-'m FlOfida when 03/16/2018 Casenu,,,,,.3,18-13071
_ MM/ DD/YYYY

 

District When Case number
\ MM / DD /YYYY
b Distn'ct When Case number
\ MM / DD /YYYY
a No
m Yes. Debtor Relaiionship to you
District When Case number, if known

MM/DD /YYYY

Debtor Reiationship to you

District When Case numberl if known
MM / DD / YYYY

Ei No. co to line 12.
2 Yes. Has your landlord obtained an eviction judgment against you?

a No. Go to line 12.

cl Yes. Fili out lnitial StatementAbout an Evic¢ion Judgment Against You (Form 101A) and hle it as
part of this bankmptcy petition.

Voluntary Petit|on for individuals Filing for Bankruptcy page 3

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 4 of 68

penrod Michael A pagano Case number irvingqu

 

Flr!t Nlne MMle N|me Laal Name

Repori: About Any Buslnesses You own as a Sole Proprietor

 

12. Are you a sole proprietor L`.l No. Go to Pan 4.
of any fu||- or part-time

 

 

 

 

business? a Yes. Name and location of business

Cu;?:&:°p':]°”°'sh;fei:: an Pagano Enterpn'ses. LLC.

indeualy;ndo;ernm a Name of business. if any

Sepam° '°93' entity S“°h as 31 Seaside Court

:Logrporatron. partnership, or Nu t

|f you have more than One not doing business anymore-must inactivate business entity
sole proprietorship. use a

separate sheet and attach it Margate NJ 08402
t° ms pev”°"' city state ziP code

Check the appropriate box to describe your business:

n Health Care Business (as denned in 11 U.S.C. § 101(27A))
cl Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Cl Stockbroker (as denned in 11 U.S.C. § 101(53A))

Cl Commodity Broker (as denned in 11 U.S.C. § 101(6))

g None of the above

13. Are you filing under If you are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it
chapter 1 1 of the can set appropriate deadlines |f you indicate that you are a small business debtor, you must attach your
Bankruptcy code and most recent balance sheet, statement of operations, cash-iiow statement, and federal income tax return or if
are you a small busi- H i anyofthese documents donot exist, followthe procedure in 11 U.S.C. §1116(1)(8).

ebtor?
gm a den mon of small a No. | am not filing under Chapter 11.
n
business deNOF. See n No. l am filing under Chapter 11, butt am NOT a small business debtor according to the dehnition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hmrdous Froperty or Any Froperty That Needs lmmedla¢e Attention

 

14~ Do you own or have any a No
property that poses or is

 

alleged to pose a threat Cl Yw- Whaf is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

Pl’°Pel'fy that needs if immediate attention is needed. why is it needed?

 

immediate attention?
For exarrple, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

city state ziP code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 5 of 68

Debtor 1
Fll'st Nil'ne

m£)rplaln Your Efforts to Reccive a Brleflng About Credit Counsellng

Michael A. Paoano

Mlddla Nar\

LBB{ Nama

Case number (rrrti.awni

 

15. Te|l the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a brieing about credit
counseling before you file for
bankruptcy. You must
tnrthfully check one of the
following choices lf you
cannot do so, you are not
eligible to fiie.

if you file anyway, the court
can dismiss your wse, you
will lose whatever iling fee
you paid, and your creditors
can begin collection activities
again.

Oflicial Form 101

AboutDebtorf:

You must check one:

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l mcelved a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Wllhin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

El r eertiryuiatraekedrarcrediteounealing
services from an approved agency. but was
unable to obtain those services during the 7
days after l made my request. and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied lM'th your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisned with your reasons, you must
still receive a briean within 30 days aner you fiie.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

days.

n lamnotrequirsdtoreceiveabriefingabout
credit counseling because of:

l:l lncapacity. l have a merits illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El olsabrlity. My physical disability causes me
to be unable to participate in a
briefing in person. by phone, or
through the intemet, even after l
reasonably fried to do so.

n Actlve duty. l am cun'en'dy on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the coult.

Voluntary Petitlon for individuals Flllng for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

Vou must check one:

cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan. if any.

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankmptcy, and what exigent circumstances
required you to his this case.

Your case may be dismissed ifthe court is
dissatisfied \M`th your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you nle.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed. if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about nnances.

El oisahllity. My physical disability causes me
to be unable to participate in a
briefing in personl by phone, or
through the intemet, even after l
reasonably tried to do so.

l:l Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 6 of 68

Debtor 1
Flml Nomo

Michael A. Paqano

Middle Name

Case number (rinown)
Last Ntlme

mAnswer These duestlons for Reportlng Purposes

16. What kind of debts do
you have?

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds wlll be
available for distribution

'.° ""“,‘P“'."'.d °'°"'*°"s? .,

is. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you

16a. Are your debts primarily consumer debts? Consumer debts are delined in 11 U.S.C. § 101 (8)
as 'incurred by an individual primarily for a personal. family, or household purpose.'

El No. Go to line 15b
a Yes Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a busian or investment orthrough the operation of the business or investment

n No. Go to line 16c.
El Yes Gotolino 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

cl No. l am not nling under Chapter 7. Go to line 18.

Yes. l am hling under Chapter 7. Do you estimate that aRer any exempt property is excluded and
administrative expenses are paid that funds will be available to distn`bute to unsecured creditors?
g No
cl Yes
2 1-49 Cl 1,000-5,000 El 25,001-50,000
Cl 50-99 Cl 5,001-10,000 El 50,001-100,000
El 100-199 El 10,001-25,000 El More than 100,000
Dzm-g% t . ,_ , » ._. . ,. .. .,,,4`, .W., ,,i ,l . …, l… …~.,. _ 7 ,.
El sosso, 000 2 31,000.001-$10 million El 3500.000,001-$1 billion

El sso,oo1-$100,ooo
El $100 001-5500 000

El $500 001-$1 million

El $10,000,001-$50 million
El $50,000,001-$100 million

El $100,000,001-$500 million

El 31,000,000,001-$10 billion
El $10,000,000,001-$50 billion

El More ivan 550 billion

 

El $0-$50,000 2 $1.000,001-$10 million El $500,000,001-$1 billion
estimate your liabilities El $50,001-$100,000 El $10.000,001-$50 million El $1,000,000,001-$10 billion
i° be? El $100,001-$500,000 El $50,000,001-$100 million El $10,000,000,001-$50 billion
lZl $500,001-$1 million L_.l $100,000,001-$500 million El More than $50 billion
mm wm
| have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°r Wu correct

if l have chosen to &|e under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me till out
this dooument, l have obtained and read the notice requin by 11 U.S.C. § 342(b).

l reun relief in awordanoe with the chapter of title 11, United States Code, specilied in this petition.

l understand making a false stateme
kruptcy case mn result rnm

18U.S. Mw$g,v and

aling property, or obtaining money or property by fraud ln connection
pto $250, 000, or imprisonment for up to 20 years, or both.

 

S]lgnature of Debtor 151/w Signature of Debtor 2
Executed on 11/26/2018 Executed on
MM /DD /YYYY MM/ DD /YY¥Y

Ofiicial Form 101 Voluntary Petltion for individuals Flllng for Bankruptcy

page 5

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 7 of 68

Debtor1 Michael A. Paqano Case number (rr)<rrown)

F|rst Nllle Mlddle Nm\o Lad Name

. l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
For your attomey. li yuu are to proceed under chapter 7. 11, 12, or 13 or title 11, united states coaa, and have explained the relief
represented by °"e available under each chapter for whioh the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if yuu am 001 represented knowledge after an inquiry that the information in the schedules iiiad with the petition is incorrect
by an attomey, you do not

 

 

 

 

 

 

 

 

need to tile this page. x
Date
Signature of Attorney for Debtor MM / DD / YYYY
Prirlted name
Flrm name
Number Street
City State ZlP Code
Contact phone Email address
Bar number State

Offlcial Form 101 Voluntary Petltlon for lndividuals Fillng for Bankruptcy page 7

 

l
Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 8 of 68 l
l

Debtor1 Michael A- pagano Case number (lr)inown)

 

 

First N.llna Mlddla Na'na

For you lf you are filing this
bankruptcy without an
attorney

lf you are represented by
an attomey, you do not
need to tile this page.

Olficial Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are stroneg urged to hire a qualified attomey.

To be successful, you must correctly tile and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

¥ou must list all your property and debts in the schedules that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged |f you do not list
property or properly claim it as exempt, you may not be able to keep the property. `lhe judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property. falsifying records. or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud ls a serious crime; you could be fined and lmprlsoned.

lf you decide to file without an attomey, the court expects you to follow the niles as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
succeesful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local n.lles of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for banknlptcy is a serious action with long-term financial and legal
consequences?

n No

g Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

a ¥es

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy fon'ns?
a No

a Yes. Name of Person .
Attach Bankruple Petition Preparer’s Noti`ce, Declaration, and Signature (Official Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose m ts or property if l do not properly handle the case.

 

 

 

 

%nature of Debtor 1 Signature of Deblor 2
pate 1 1/26/201 8 pate
MM/DD /YYYY MM/ DD/YYYY
Cphtapr phone (§09&12-2107 conrad phpne
cell phone j§OQM12-2107 gen phone
Email address michael a anosr mai|.com Email address

 

Voluntary Petltlon for individuals Filing for Bankruptcy page 8

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 9 of 68

Fill iii this iilfol'iiiatioii to identify your t::i~:c;

opptprt Michael A. Pagano

Firsl Name Middie Name

 

Debtor 2
(Spouse, it nling) Finl Name media Name

 

United States Bankruptcy court for the: Southem District of Florida

case number El check if this is an
‘"“"°"'"' amended filing

 

 

Ofiicial Form 1068um
Summary of Your Assets and Liabilities and Certain Statistica| information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. F||l out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original fonns, you must fill out a new Summary and check the box at the top of this page.

mummar|ze Your Assets

¥our assets
Va|ue of what you own

1. Scheduie A/B: Propeity (Ofiicial Form 106A/B)

 

 

 

 

 

 

 

 

1a copy rrne 55, Tolai real estate irom schedule A/B.. $ w
1b. Copy line 62, Totai personal property. from Schedule A/B $ 4034.13
le copy line 63, Totai or ali property on schedule A/B $ 974,854_13
Part 2: summme liabilities
Your liabilities

Amount you owe

2. Scheduie D: Credi"lors Who Have Ciairns Secured by Propeity (Ofiicial Form 106D)

2a. Copy tile total you listed in Column A. Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ M

3. Scheduie E/F: C.ledi`fors Who Have Unsecured Claims (Ofiicial Form 106ElF)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ M

3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6j of Sdiedule E/F ....................................... + $ 417'542_36

 

 

 

 

 

 

Your total liabilities $ 11721'017~36
mmmarize Your lncome and Expenses
4. Schedulel:Your/ncome(Oil‘icialForm106|) 4 000 00
Copy your combined montth income from line 12 of Scheduie I $ 4
5. Scheduie J: Your Expenses (Ofticial Form 106J)
Copy your monthly expenses from line 22c of Schedule J $ 1 ’958'00

 

Oflicial Form 1068um Summary of ¥our Assets and Liabilities and Certain Statistica| information page 1 of 2

 

Case 18-24646-RBR DOC 1 Filed 11/26/18

 

Debtor1 Michael A~ Pa§§‘o Case nu
Firsl Name Middle Name Last Name

mgst These duestlons for Admlnlstratlve and Statistlcal Records

Page 10 of 68

mber tirknemii

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

No. You have nothing to report on this part of the forrn. Check this box and submit this form to the court with your other schedules

n Yes

7. Whatkind ofdebt doyou have?

a Your debts are primarily consumer debts. Consumer debts are those 'incurred by an individual primarily for a pelsonal,
family, or household purpose.' 11 U.S.C. § 101(8). Fill out lines 8-99 for statisle purposes 28 U.S.C. § 159.

m Your debts are not primarily consumer debts. You have nothing to report on this part of the lorm. Check this box and submit

this form to the court with your other schedules

8. From the Statement of Your Cunsnt Monthly lncome: Copy your told current monthly income from Ofi`lcia|

Form122A-1Line11;0R, Form1228 Line11;0R, Form122C-1Line14.

9. Copy the following special categories of claims from Part 4, line 6 of Sclledule E/F:

 

$ 4,000.00

 

 

 

 

Tota| claim
From Part 4 on Sclledule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $_0'00
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $_M
9c. Clairns for death or personal injury while you were intoxicated (Copy line 6c.) $_0'00
9d. student ieans. (cepy line sf.) s 0-00
9e. Obligation_s arising out of a separation agreement or divorce that you did not report as s 0_00

priority dalms. (Copy line 69.) __
9f. Debts to pension or profit-sharing pians, and other similar debts. (Copy line 6h.) '*' $ 0-00
99. Total. Add lines 9a through 9f. s 0.00

 

 

 

Ofiici'a| Forrn 10SSum Summary of ¥our Assets and Liabiiities and Certain Statistical lnfonnation

page 2 of 2

 

Case 18-24646-RBR DOC 1 Filed 11/26/18

Fill iii this iliiorliitittcii to identify your case and this filing

Debtor1 Michael A. Pagano

F'Ist Name Midtie Name

 

Debtor 2
(Spouse, if ming) Fm Name Mldde Nern¢

 

United States Bankn.lptcy Court for the: Southem District ot Florida

Case number

 

 

 

Ofiicia| Form 106A/B
Schedule A/B: Froperty

 

Page 11 of 68

El check if this is en
amended filing

12/15

 

in each category, separately list and describe ltems. Llst an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it its best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct lnfonnatlon. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Part 1: Describe Each Resldonce, Bulid|ng, Land, or other Real Estate You own or Have an interest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar prcperty?

El Ne.cotePartz.

g Yes. Where is the property?
What is the property? Check ali that apply.

U singie~ramiiy home

Ei cupiex er nulii-unit building
n Condomian or cooperative
El Manulaeuired er mobile home

1_1_ 31 Seaside Court
Stredaddress, ifa\milable, oroiherdescription

 

 

 

 

 

El Land
iviargate NJ 08402 g '"'“""""* "‘°"°"’
city state ziP cede T'"'°sha'e
Cl other
Who has an interest in the property? Check one.
Atiantic UD¢M°H <>"'v
Coumy a Debtor 2 only

El center 1 end center 2 eniy
cl At least one of the debtors and another

Do not Gduct secured claims or exemptions Put
the amount ot any secured claims on Schedule D:
Cmdl'tors Who Have CIal'ms Secumd by Propelty.

Current value of the Current value of the
entire property? portion you own?

$ 970.820.00 $

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), it known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this ltiem, such as local

property identification number:

 

|f you own or have more than onel list here:
Whatis theproperty?Checkailmatappiy.
n Single~family home

1-2- sued address' if _ .m m , _ El oupiex er mulli-unit building

n Condominium or cooperative

cl Manufactured or mobile home

El i_and

cl investment property

El Tirneehere

Cl other

 

 

 

city state zlP code

 

Who has an interest in the prcperty? Check one.

L_.l center 1 eniy
cum El center 2 eniy
L'.l center 1 end center 2 only
n At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amomt cl any secured claims on Schedule D:
Creditors Who Have Claims Secured by Pmpelty.

Current value of the Current value of the
entire property? portion you own?

$ $

Desclibe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), lt known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number

 

Oliiciai Form 106A/B Schedule AIB: Property

page 1

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 12 of 68

Debtor1 Michael A. Pagano

 

First Name Middls Name

1.3.
Street address, if available, or other description

 

 

 

Siale ZlP Code

 

2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... -)

m Descr|be Your Vehicles

What is the pmperiy? Check all that apply.
El single-familynome

El cuptex or multi-unit building

m Condominium or cooperative

El Manuractured or mobile home

El Land

n investment property

a limhare

m Other

 

Who has an interest in the property? Check one.
U Debtor1 only

Cl cebtor 2 only

U center 1 and Deblor 2 only

cl At least one of the debtors and another

Case number trtnowni

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creoi'l‘ors Who Have Claims Secured by Property.

Current value of the Currerlt value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple. tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 970,820.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle. also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

n No

g Yes

3_1_ Make: Ford
Mode,: E 350 Van
Yean 1999
Approximate mileage: 432000

Otiler infom\ation:
rivalue $ 100 (somp)

i

|fyouownorhavemorelhanone,describehere:

3.2_ Make: F°rd_
Yealt 2003
Appmximate mileage; w

Other information:

mst, motor problems

 

__,____l

Oiicial Form 106AIB

Who has an interest in the property? Check one.

2 Debtor1 only

Cl Debtor 2 only

Cl Debtor1 and cebtor 2 only

Cl At least one otttte debtors and another

L`.l ctrootr if this is community property (see
instructions)

Who has an interest in the property? Check one.
Z cebtort only

Cl cebtorz only

Cl Debtor1 and cebtorz only

cl At least one ofthe debtors and another

cl Check if this is community property (see
instructions)

Schedule NB: Property

Do not deduct secured claims or exemptions Put
the amount ot any secured claims on Schedula D:
Creditors Who Have Claims Secumd by Pmperty.

Currerlt value of the Current value of the
entire property? portion you own?

$ 100.00 $ 100.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Clat`ms Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

s 100.00 $ 100.00

 

page 2

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 13 of 68

Debtor1 Michael AMQ

First Name Midd|e Name Lasl Name

3_3_ Make:
Model:
Year.
Appmximate mileage:
Other information:

 

3.4. Make:

¥ear.
Approximate mileage:
Other infonnation:

L,m,a,,,_~_wm___i:

 

Whohasaninterestintheproperty?Checkone.

El Doblor 1 only

El Dobror 2 omy

El Deblor 1 and Demor 2 only

L_.l Atleastoneofthedebwrs and another

L_.l Check ifdlis is community property (see
instructions)

Who has an interest in the property? Check one.

L`.lc)emorlonly

L`.loeblorzonly

El Demom amnemorzonly

L_.l At least one ofthe debtors and another

L_-l Check if this is community property (see
inshuctions)

Case number lrmown)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cleditors Who Have Clal`ms Secured by Pmpeny.

Cun'ent value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl'lols Who Have Claims Secured by Pmpeny.

Cun'ent value of the Curnent value of the
entire property? portion you own?

4. Watereralt, aircraft. motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples' Boats, trailers, motors, personal watercrafL fishing vessels. snowmobi|es, motorcycle accessories

No

L_.l Yes

4_1_ Make:
Model:
Year.
Otherinfom\ation:

 

1
!
l

 

 

lf you own or have more than one. list here:

4_7_ Make:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Oflicia| Form 106A/B

Who has an interestinthepropelty?Checkone.
El Debtor1 only

U Deblor 2 only

El Debtor1and Debwrzonly

n At least one of the debtors and another

n Check if this is community property (see
instiuctions)

Who has an interest in the property? Check one.
El Deblor 1 only

C`l Deblor 2 only

El Debtor1and Doblorzonly

L_.l At least one 01 the debtors and another

El check if this is oommunily property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D,~
Creditors Who Have Claims Secured by Pmpeny.

Cun'ent value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount ofany secured claims on Schedule D:
Cledl'iols Who Have Claims Secured by Property.

Cun'ent value of the Curnent value of the
entire property? portion you own?

200.00

 

Schedule AIB: Property

page 3

 

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 14 of 68

Debtor1 Michael A- Pagano Case number rrkmwn)

First Name Middle Name Lesl Name

mesarlbe Your Pereonal and Household ltems

Do you own or have any legal or equitable interest irl any of the following ltems?

 

Current value of the

 

portion you own?
Do not deduct secured claims
or exemptions
6. Household goods and fumishings
Examples: Major appliances fumiture, linens. china, kilchenware
E] No
a Y%- D¢§G'ibe --------- tables, chairs, beds, linen, kitchenware couches, refrigerators, microwave,china $ 1,200.00
stove
7. Electror\lcs
Examples: Televisions and radios; audio, video, stereo, and digital equipment computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
a No . 1 . 1 ,
n Y%. Desctibe .......... tv’ printer’ computer-1 stereo $ 425.00
8. Collectibles of value
Examples: Antiques and ligurines; paintings, prints. or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabi|ia, oollectibles
ENo ,1 1 111 11 1
n Yes. Describe .......... ` $
91 Equlpment for sports and hobbies
Examples.' Sports, photographic. exercise, and other hobby equipment bicycles, pool tables, golf clubs, skis; canoes
and kayaks; wrpentry tools; musical instruments
a No 1 1 , 1 1 1
E] Yes. Dosqibo .......... $
10. Firearms
Examples: Pistols, ritles, shotguns. ammunition, and related equipment
a No , 1 . , , , 1, 1 ,
n Yes. Desaibe .......... y $
11. Clothes
Examples: Everyday clothesl furs, leather coats, designer wear. shoes, accessories
E] No 1 1 .1 , 1 1 1 , , ,
a Y%- D%C'ibe ---------- everyday clothes, shoes,coats, suit 1 $ 500-00
12.Jewelry
Examples: Everyday jewelry, costume jewelry, engageth rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
n No 200 00
a Yes. Descnbe ........... nng' etc $ '
131 Non-farrn animals
Examples: Dogs, cats, birds, horses
C] No 1 1 ,
a Yes. Describe ........... 1 200.00
2 dogs 1 1 1 , 1 1 1 $__
14.Any other personal and household items you did not already list, including any health aids you did not list
3 No
C] Yes. Give specihc $
information .............. l
15. Add the dollar value of all of your entnes` from Part 3, including any entries for pages you have attached s 2525
for Part 3. Wn`te that number here 9

 

 

 

 

Oflicial Form 106A/B Schedule AIB: Froperty page 4

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 15 of 68

Debr°n Michael A. Pagano

 

Flret Name

Middie Name Last Name

m:l)escribe Your Flnancial Assets

Case number (rrinown)

 

Do you ovm or have any legal or equitable interest in any of the foilo\ving?

 

Current value of the
portion you own?

 

 

 

 

 

 

 

 

 

 

 

 

 

Do not deduct secured claims
or exemptions
16.Cash
Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you tile your petition
Cl Nc
2 Yes cash; . ...................... $ 100-00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates ot deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each,
Cl Nc
2 Yes ..................... institution name:
17,1_ checking mm Bank of America, N.A. Acct. No. 229055001880 $ 295.00
111_ checking amount TD Bank, N.A. Acct. No. 4315368377 $ 114_13
11.3. savings account PNC Bank Acct No. 8017513511 Pagano EnteriLces $ 0.00
11,4. savings account not used for over a yearéhould be closed $
11.5. convinces ordoposii; PNC Bank Acct 8019909376 with mv wife, l must $ 0.00
1116. omorlinancial mm remove my name, not part of this banknlptgy 5
11.1. Other iinancial account $
17.8. Other financial account $
17_9. Olher hnancial account $
18. Bonds, mutual funds, or publicly traded stocks
Examplos: Bond funds, investment accounts with brokerage tirms, money market accounts
Z No
m Yes ................. institution or issuer name:
19. Non-publlcly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
a No Name of entity: % of ownership:
cl Yes. Give specitic 0% % $
information about Oo/
them ° % $
0% % $

Official Form 106A/B

 

Schedule NB: Property

Page 5

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 16 of 68

Debtor1 Michael A- Palano Case number lump

First Name Middle Name Last Name

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments

Negob'able insbuments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z No
n Yes. Give specilic issuer namei
information about
them ....................... $
$
$
21. Reliremorlt or pension accounts
Examples: interests in lRA, ER|SA, Keogh. 401(k), 403(b), thliti savings accounts, or other pension or profit-sharing plans
a No
l:l Yes. i_ist each
account separately Type of account: institution nanle:
4010¢) or ' " plan,- $
Pension plan: $
lRA~ $
Retirement acoount: $
Keog\: $
Additional account $
Add`llional mount $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water). telecommunications
companies, or others
a No
l:l Yes .......................... lnslimlion name or inoivioual;
Eledl’ic§ $
GBSZ $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: s
Water: $
Rented fumiture: $
other $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Z No
n Yes .......................... issuer name and description:
$
$
Of|‘iclai Form 106AIB Schedule NB: Property page 6

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Pag€ 17 Of 68 §

mawa Michael A. Pagano

Firat Name Midd\e Name Last Name

Case number (rrrmown)

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualilied state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b). and 529(b)(1).
Z Nc

n Yes """""""""""""""""""" lnstitution name and description. Sepaiatety file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future inwreets ln property (other than anything listed ln line 'l), and rights or powers
exercisable for your benefit
a No

El Yes. Give specific , '
information about tfiem.... $

26. Patents, copyrightsl trademarks, trade secrets, and other intellectual property
Examples: lntemet domain names, websitec, proceeds from royalties and licensing agreements

ZNc

n Yes. Give specific `
information about them.... $

27. Llcenses, franchises, and other general intangibles
Examptes: Building permits, exclusive tiwnses. cooperative association holdings, liquor licenses. professional licenses

DNo

a Yes.Givespecitic ` y w
inronnation about mcm.... C°"t"a°t°' $ O-OO

Money or Property owed to ¥°\-'7 Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

ElNc

n Yes. Give specific infonnation
about them, including whether
you already filed the returns State:
and the tax years. .......................

Federal:
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal supportl child support maintenance, divorce settlement property settlement
a No `
n Yes. Give specific information .............. l
` Alimony:
j Mairitenanoe:
_ Support
` Divorce settlement:

$69$$69

, Property settlement

30. other amounts someone owes you
Examptes: Unpaid wages. disability insurance payments. disability benefits, sick payl vacation payl workers' compensation,
Sodal Security benefits; unpaid loans you made to someone else
il Nc

El Yes. Give specific intimation ............... ` l

Ot’ticial Form 106AlB Schedule NB: Property page 7

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 18 of 68

Debtor 1 Michael A' Pagano Case number (/ri¢mwm
rim Name ware Name Laci Name

 

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeownefs, or renter's insurance

ZNc

n Yes. Name the insurance Oompany company name: Benenq'ary-_ Surrender or refund value:
of each policy and list its value_

 

 

 

37_ Any interth in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance poticy, or are eminently entitled to receive
property because someone has died.

BNo
El Yes.Givespecificinfonnation ..............

33. Clairns against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or lights to sue

2 No
Cl ch. Describe each ciaim. ....................

34.0ther contingent and unliquidated claims of every nature, including counterclaims ct the debtor and rights
to set off claims

a No
Cl Yes. Descri'be each ciaim. .................... -

35.Any financial assets you did not already list

2 Nc
Cl ch. Give speciiic information ............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
forPart 4.Writa that numberhere -) 5 509.13

 

 

 

milk Any Business~kelated Property ¥ou 0\i\rn or Have an interest |n. List any real estate in Part 1.

 

37. Do you own or have any legal orequitable interest in any business-related propertW
El Nc. co ic Pari e.
9 Yes. co m line 38.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions
38.Accounts receivable or commissions you already earned
2 No
Cl ch. prescribe ....... `
`$
39. Office equipment, fumishings, and supplies
Exanples: Businessrelated cornputers, software, moderns, printers, copiers, tax madiines. rugs, telephones desks, chairs. electronic devices
Cl Yes. ocsaibe ....... $

Otiiciat Form toGAIB Scheduie NB: Property page 8

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 19 of 68

 

 

Debtor1 Michael A- Pa§ano Case number lln<nowni
First Name Middle Name Last Name

40. lachinery, fixtures, equipment supplies you use in business, and tools of your trade

El No y y y
Y .Dewlibe .......
g § hand tools/tools of trade rs 800.00
41.lnventory
9 No , _ _
E] Yes. Desuibe ....... 5

42. interests in partnerships orjoint ventures

g No

n Y%' Des°'ibe """" Name of entity: % of ownership:
% $
%
% $

69

 

43. Custorner lists, mailing lists, or other compilations
9 No
m Yes Do your lists include personally identifiable information (as delined irl 11 U.S.C. § 101 (41A))?
Ci No
Cl Yes. Descn'be ........

44.Any business-related property you did not already list
a No
n Yes. Give specilic

 

information .........

 

 

 

 

$U|$'$MM

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 300_00

for Part 5. Write that number here -)

 

 

 

Descrlbe Any Fami- and Commerclai Flshlng-Relatod Frloperty ¥ou own or Have an interest ln.
lf you own or have an interest ln farmland, list it ln Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
E’ No. co to Parl 7.
El Yes. Go lo line 47.

Current value of the

portion you own?
Do not deduct secured claims
or exemptions
47. Farm animals

Examples: Livestock, poultry, fano-raised fish

Ei No

n Yes ..........................

$

Oli'lc`lal Form 106NB Schedule NB: Property page 9

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 20 of 68

Debt°r 1 Michael A. PaganO Case number whom
First Name Middle Name LBS! Name

 

 

48. Cropweither growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ci No
Ci veo. Give specific
information ............ $
49. Farm and fishing equipment, implements, machinery, iixtures, and tools of trade
Cl No
n Yes ..........................
$
50. Farm and fishing supplies, chemicals, and feed
Cl No
D Yes ..........................
t , 1 $
51.Any farm- and commercial fishing-related property you did not already list
F.] No
n Yes. Give specific g
information ............. ‘ ‘ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. erte that number here 9 ___
mdu Ali Property ¥ou own or Have an interest in That ¥ou bid Not Llst Above
53. Do you have other property of any kind you did not already list?
Exampies: Season tidrets, country club membership
g No `
n ¥es. Give specific
iniomiation .............
sa.Arlrl iho dollar value or all or your entries rrorn Parr 1. write thai number horo -) $__ _0~00
lot the Totais of Eacl'l Fart of this Form
55.Part 1: Total real estate, line 2 9 $ 970’820'00
se. Part 2: Tolzl vehicles, lino 5 $ 200-00
57. Part 3: Totai personal and household ltems, line 15 $ 2525
sa. Part 4: row linarroial assocs line 36 s 509-13
59. Part 5: rohr business-roland property. line 45 s 800-00
so. Parr s: row rarrn- anrl nshing-rolaied propeny, lino 52 s 0-00
61.Parl 1: row other property nor lioed. line 54 + 5 O-OO
62.Total personal property. Add lines 56 through 61. .................... $ 4034'13 Copy personal property total 9 + 5 4034-13
s:l.roral or all propony on schedule A/e. Add line 55 + line 62. $ 974»854'13

 

 

 

Oflicial Form 105AlB Schedule NB: Property page 10

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 21 of 68

Fill ill this llifc)vlilnflon to identify your ease

Debtor1 Michael A. Pagano
FlniNomo Midde Name

Debtor 2
(Spouse, ii Hling) Flrel Name Midde Nenie

 

United Stafes Bankmptcy Court for ftle: Southem Distrlct Of F|orida

case number El check if this le an
("""°"") amended filing

 

Officia| Form 1060
Schedule C: The Property You Claim as Exempt luna

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct lnfonnatlon.

Using the property you listed on Schedule A/B: Property (Oflicial Form 106AlB) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2.' Addifional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you clalm. One way of doing so ls to state a
specific dollar amount as exempt. Alternatlvely, you may claim the full fair market value of the property being exempted up to the amount
et any applicable statutory iimit. Some exemptione_such ao those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is detennlned to exceed that amount. your exemption
would be limited to the applicable statutory amount.

modify the Property You claim as Exempt

 

1. Whlch set of exemptions are you claiming? Check one only. even if your spouse is filing with you.

cl You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
E You are claiming federal exemplione. 11 u.s.c. § 522(b)(2)

2. For any property you list on ScheduieA/B that you claim as exempt, fill in the infomlation below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

ScheduleA/Bthatliststhisproperty portionyouown
Copy the vdue from Check only one box for each exemption
Schedule A/B
3331-m 31_Sea§lde_QQul1_ s888,962.00 21 $ 23,025.00 11 USC 522(<1)(1)
Line wm Cl 100% of fair market value_ up to
Schedu,e A/B_. 1.1 any applicable statutory limit
B'*ef _sz 1939 gem yen $100.00 21 $ 100.00 11 U-S-C 522 (d)(2)
Line from cl 100% of fair market value, up to
Sd,edu,e A/B_. ~3~1_ any applimble statutory limit
§;°;ripuon: ama ford F-§so $100.00 21 $ 100.00 11 U-S.C- 522 (d)(2)
Line from cl 100% of fair market value, up to
Sd,Gdule A/B_- 3 2 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4I01I19 and every 3 years after that for cases iled on or after the date of adjustment.)

El No
g Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

cl No
EYes

Oflicial Form 1060 Schedule C: The Property You Cla|m as Exempt page 1 of g

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 22 of 68

Debtor1 Michael A. Pagal'iO

 

First Name

Middle Name Last Name

M:ddltional Page

Brief
description:
Line from

Schedule A/B:

Brief
descriptions
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Sc.hedule A/B:

Brief
description:
Line from

Schedule A/B.‘

Brief
description:
Line from

Sdledule A/B.'

Brief
description:
Line from

Schedule A/B.'

Brief
description:
Line from

Schedule A/B.'

Brief
description:
Line from

Schedule A/B.'

Brief
description:
Line from

Schedule A/B.'

Brief
description:
Line from

Schedule A/B:

Brief

Case number (rr)irrowrrl

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on$¢:heduleA/Bthatiiststhisproperty pomonyouowrl
Copy the value frorrl Check only one box for each exemption
Schedule A/B
s El s
n 100% affair market value, up to
_ any applicable statutory limit
household_goods_ s 1L200.00 is 1,200.00 11 USC 522<d)(3)
n 100% affair market value, up to
§__ any applicable statutory limit
electronics $ 300.00 gs 300.00 11 USC 522<d)(3)
7 n 100% of fair market value, up to
_ any applicable statutory limit
Jewe|ry, rings etc 5 200.00 g 5 200.00 11 USC 522(d)(4)
1 2 n 100% affair market value, up to
____ any applicable statutory limit
clothing s 500.00 g s 500.00 11 USC 522<d)<3)
cl 100% of fair market value, up to
L any applibi statutory limit
dogs (2) s 200.00 gs 200.00 11 USC 522<d)<4)
13 Cl100% errair market value, up to
_ any applicable statutory limit
cash s 100.00 g s 100.00 11 USC 522<<1)<3)
16 cl 100% of fair market value, up to
_'_ any applicable statutory limit
Bank or Amen'ca s 295.00 g s 295.00 11 USC 522<<1)<3)
cl 100% of fair market value, up to
L any applicable statutory limit
TD Bank s 114.13 gs 114.13 11 U-S-C- 522 (d)<3)
17 2 cl 100% of fair market value, up to
_‘ any applicable statutory limit
hand roole/rrede tool s 800.00 gs 800.00 11 U-S-C- 522 <d)<3)<5)
40 n 100% of fair market value, up to
"_ any applicable statutory limit
s El s
n 100% of fair market value, up to
any applicable statutory limit
s El s

description:
Line from

Schedule A/B:

Oficia| Form 1060

 

cl 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page 2_ of _2_

 

CaS€ 18-24646-RBR

Fill iii

Debtor1 Michael A. Pagano

DOC 1 Filed 11/26/18 Page 23 of 68

this information to identify your case

 

F|rsl Nln¢

Debtor 2

Midda Name

 

(Spouse. if filing) Fir¢t Narno

w Name

United States Bankruptcy Court for the: Southem Distl'ict Of F|On'da

Case number

 

(llknownl

 

n Check if this is an

 

OfFlcia| Form 106D

Schedule D: Creditors Who Have Claims Secured by Froperty

Be as complete and accurate as possible.

amended filing

12/1 5
ll‘ two married people are filing together, both are equally responsible for supplying correct

lnformatlon. if more space ls needed, copy the Addltlona| Page, fill it out, number the ent.rles, and attach lt to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
cl No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

M Yes. Fill in ali ot the information below.

must Arl secured claims

 

Column A Column B Column C
2. List all secured clairns. lf a creditor has more than one secured claim. list the creditor separately Amount dch-m y.|u, of commit unsecured
foreachdaim. |fmorethanonecreditorhasaparticularclaim,listtheotheroreditorsini’artz Dommedudm M,upmm|¢ pol-non
As much as possible, list the claims in alphabetical order awording to the creditor's name. value of M_ claim if any

Aurora Loan Services, LLC.

 

Credito"s Name
10350 Park Meadow Drive

 

Ntrnber Street

Suite 200

 

Lone Tree CO 80124

 

city state aPcodo

Whoowesthedebt?<>hedtone.

Woebtortonly

ill mmzoniy

El oobtorlandoobtorzoniy

El Atieastonaotthedobtorsandanothor

C| check initio claim rolatosto a
conwnunltyd¢
Date hbtwas lncurred 11,91/020(

Dosoiibo trio property that secures trio clalm: s 1-296-803-84 s 970’820~00 s

 

 

lSing|e Family House 3
l

 

Asorutedateyounle.utechimls:cmoitallmatappiy.

cl Contingent

E| unliquidated

U Disputod

Nature of lien. cheat an that apply.

q Anagreementyou made(suchasmortgageorsecured
car loan)

El statutory lien (such as tax lion, mechanics lien)

El indgmcnt lien from a lawsuit

El omar(inciudingarighttoolrset)

Last4dlgits ofaccourrt number__

 

L-| We||s Fargo Dealer Services

 

 

 

 

 
 

 

 

 

 

 

 

 

Descrlbc the property that secures the claim: $
Creditu"s Name if
P.O_ Box 25341 2003 Ford F-350 SuperlTruckl current with
minor street payments l
_5341 Asofthedateyoullle,theclalm is:Checkdlthatapply_
U contingent
Sanfa Al’la CA 92799 I:] unliquidated
city sma zlP code n mspqu
Whoowesthedebt?Ched<one. Namrooflien.chodtallthatapply.
v won 0"1¥ a An agreement you made (such as mortgage or secured
El Dot>wr 2 only car loan)
n DetltorlandDebtorZonly cl Statutorylien(sudtastaxlien,mechanic'slren)
El Atvastoneotthadobtorsandanother C| Judgmemlienfromalawiit
El other (including a right to arisen
El choortlrmisolatmreratectoa
community debt
» `_ %Mdebtw was incurred w v mmw t.ast4 digits of account nurnber_ __ _' ___ ‘ m
Add the dollar value of your entries' rn Column A on this page. Write that number here
Oflicial Form 106D Schedule D: Creditors Who Have Claims Secured by Froperty page 1 of 1_

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 24 of 68

Deb,m Michael A. Pagano

Case number <llkimm)

 

Flrst Name Midd\a Name

Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

whim-w :""'::;.¢..... i°'."m"‘:.,°..,i.,.. :°':;:"z
ou a ue o n ure
Atter listing any entries on this page. number them beginning with 2.3, followed D° mt l l l me m wm md p°m°n
by 2.4, and so forth. value of collateral claim lf any
Descrihethepropertythat securestheclalm: $ $ $
Cleditor‘s Name 1
l
Nl.mber Stmel § §
d_,_v_g
Asotthe dateyoutile,theclaim ls: Checkall mapply.
a Cont'mgent
guy slale zlP code Cl unliquidated
Cl Dispuled
Whoowesthedebt?€heckone» Nawmor|len.checkalllhalapply.
n D°be°NV n Anagreementyoumade(suchasmoltgageorsecured
D Debmr 2 only air loan)
Cl Deblor 1 and new 2 only Cl Slatutory lien (such as tax llen, mechanic's lien)
Cl Alleasloneonhedebloisandammer a -ludgmel\flienfruhalawwif
El other (induding a right in d~llsel)
El cliedkiruilselaim rumwa
community debt
Date debt was incurred Last 4 digits ot account number_ _ __ __
m Descrlhe the property that secures the claim: $ $ $
Credilor’s Name F~ did
l
Nl.mber Street l
As ofthe date you lile, the claim ls: Check all ttlatapply.
a Contingent
Cl unliquidated
city seals zlP code cl Dispmed
'E"l"°°*”"”°°bwc"°°“°"e‘ Nalumoflien.checkallmalapply.
Debtor1 only n An
agreementyoumade(suchasmortgageorsewred
a Debtnr 2 only ear loan)
D Debwr 1 and Debtor 2 only El slawwry lien (such as lax lien. medianic's lien)
El Alleasloneorihedebcusandammer El Judgmemlienmalawsun
a cl mmide l ma El omer(indudingaiigmloaflsel)
community debt
Datedebtwasincurred Last4digitsotaccourltnumber_______
m Describe the property that secures the claim: $ $ $
credlwrs Nam _ _______ 1
Number Street l il
l
As ofthe date youtile, the claim is: Check all that apply.
a Contingent
cay sue zlP code Cl unliquidated
El Dispmed
Whewesuwdebt?¢hedwne~ Nalureol'lienched<allmalapply.
a Debwf10"'y a Anagreementyoumade(suchasmongageorsecured
Cl mem 2 only mr loan)

Cl Deblorl andl:>ebwrzonly
Cl Aileasloneoimedebmandanolher

El che¢kilmisdaimmlamsloa
oorrummitydebt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:
lt thls ls the last page of your form, add the dollar value totals from all pages.

Write that number here:
thcial Form 1060

a Statutory lien (such as lax lien. medianic's lien)
El Judgmenl lien imm a lam
El omar (induding a iighl w dusen

Last 4 digits ofecoount number_

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page __ of _

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 25 of 68

Debtor1 Michael A- Pagano Case number (lll<mwm
Flrst Name Mlddte Name Last Name

 

 

 

Wsl others to aa Nollrled ror a paul 'rhat You Already Llsted

Usethlspageonlyltyouhavsotherstobenotitiedaboutyour bankmptcytoradebtthatyoudready|isted in Part1. Forexamp|e,lta collection
agencyistrytrlgtocotlectfromyouforadebtyouowetosomeoneelae,liatthecreditorlni’art1,andthenllsttheoollectionagencyhere.$imilarly, if
youhavemorethanonecreditorforanyolthedebtsthatyou|mdinParM.lbtthaadditlondcroditorshere.ltyoudonothavsadditlona| persons to
benotitiedforanydebts|nPartLdonotfilloutorsubmitthispage.

|:| Orl which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

cily stale zlP code

I:| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number __

 

Number Street

 

 

C'liy State ZlP Code

|: On which line in Part 1 did you enter the creditor?

 

Name Lest 4 digit of account number _

 

Number Street

 

 

City State ZlP Code

I:| Orl which line in Part 1 did you enter the creditor?

 

Name Last 4 digit of account number ___

 

 

 

City State ZlP Code

m On which line in Part 1 did you enter the creditor?

 

Name Last 4 digib of account number _

 

Number Slreet

 

 

city stare zchode

|:| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number __

 

Number Stleet

 

 

City State ZlP Code

Oflicl'al Form 1060 Part 2 of Schedule D: Credltors Who Have Clalms Secured by Property page _ of

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 26 of 68

Fill iii this information to identify your case

Debtor1 Michael A. Pagano

Firsl Name Mlddle Name

 

Debtor 2
(Spouse, if liling) Firsi Name Mld¢nc Narna

 

United States Bankruptcy Court for the: Southem Distn'cl of F|orida

C ill Check if this is an
(i?::o?i:;nber amended filing

 

 

 

Officia| Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as posslb|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
Llst the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Olticial Form 106AIB) and on Schedule G: Executory Contracts and Unexplred Leases (Ofliclal Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Cmdltors Who Have Clalms Secured by Property. lf more space ls
needed, copy the Part you need, till it out, number the entries in the boxes on the ieft. Attach the Continuatlon Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

Llst All of Your PR|°R|TY Unsecund Clalms

 

1. Do any creditors have priority unsecured claims against you?
Cl No. co to Parl 2.

g Yes.

2. Llst all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpn'ority amounts. list that claim here and show both priority and
nonpriority amounls. As much as possib|e, list the claims in alphabetical order according to the credith name. if you have more than two priority
unsecured claims. fill out the Continuatlon Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of daim, see the instructions for this form in the instruction booklet.)

Toial claim Prioriry Nonprioriry

 

 

 

 

 

 

 

 

 

amount amount
|:| Margate Water & Sewer Uiility i.aci 4 arose or account number § _4_ g i $_58_4.94 s_58_4.9_4 s__
Priorily crediiors Name
9001 Winchester Avenue when was inc debt lncurrcd? 09/29/2017
Number elmer
M NJ 08402 As of the date you fle, the claim is: Check ali that apply.
algate .
Ci‘y sum zlP Code m Contingent
_ E unliquidaled
Mlolncurredthedebt?Checkone. cl Disputed
2 Deblor 1 only
cl Debtof 2 Oriy Type of PR|OR|TY unsecured claim:
g Dem°r1 and new 2 °"'y m Domestic support obligations
m w one of me and n Taxes and certain other debts you owe the govemmenl
n Check rf this clalm is for a community debt n Claims for death or persona' injury We you were
is inc claim cublcci to onscr) '"‘°m\ed
Cl No m Olhef- Sl)edfy
DY*§ . ,, ,. i. o ~. / ,… , ,. .,
E[ Laet4 digits ofaccount number _ __ ___ _ $ 5 $
Priorily Cledinr's Name
When was the debt incurred?
Number sheer
As ofthe date you Ele, the claim is: Check ali that apply
m Contingent
city slate zlP code El Unliquidated
who incurred the dam check onc. n D‘Spu‘ed
n Deb‘°" °“" Type or PRioRlTY unsecured claim;
IJ ocblor 2 only

n Dornestic support obligations
m Taxes and certain other debts you owe the government
Cl C|aims for death or personal injury while you were

Cl oemor1andoclilorzoniy
o Atleastoneofthedebtorsandanother

D check irlhis claim is for a communily door

 

iniOXitBin
is the claim subject to ol'lset? n Other. Specify
U No
n Yes

thcial Form 106E/F Schedu|e ElF: Credltors Who Have Unsecured C|a|ms page 1 of 8_

Case 18-24646-RBR DOC 1 Fiied 11/26/18 Page 27 of 68

putnam Michael A. Pagano

Case number (lrknown)

 

First Name Middie Name mci Name

Your PR|0R|TY Unsecured claims - continuation Page

 

After listing any entries on this pagc, number them beginning with 2.3, followed by 2.4, and so forth.

§

 

 

 

 

Priority Crediln"s Name
Nurrber Street
City Staie ZlP Code

Who incurred the debt? Check one.

El ocmorioiiy

Ei neurorzoniy

Ei Demoriandoeuiorzonly

Ei Atioastoneordiedobioisandanomcr

Ei check ii this claim is for a community dam

 

 

 

 

istheclaimsubjecttooffset?

cl No

UYes

Prinritycredimrsiilame

Number Slreet

City Stah ZlPCode

Whoincurredthedebt?Checkone.

Clocliiorioniy

U Debtoi’Zonly
Eincbioriandr)cbiorzonly

n At least one ofthedebtors and another

Ei checkiitiilsciaimlsioracommunitydolit

 

 

 

 

lo inc claim subject to orroct?

n No

UY¢S o , .

PriolityCreditnr's Name

Number Stieei

city state ziPcode

Who incurred the debt? Check one.

n Debtor1on|y

El Debtorzoniy

El Debtor1 and Debtorz only
EiAiioasroneorihcdobiasandanother

U check ii this claim is for a community debt

is the claim subject to offset?

ElNo
uYes

Ofl'icia| Form 106 E/F

Total claim Prlorlty
amount

Last 4 digits of account number _

When was the debt incurred?

As of the date you iiie, the claim is: Check all that apply.

n Contingent
Ei unliquidated
Ei Disputcd

Type ot PR|OR|TY unsecured ciaim:

n Dornestic support obligations

n Taxes and certain other debts you owe the govemmem

n Claims for death or personal injury while you were
intoxicated

Cl othct emory

 

Last 4 digits of account number __

When was the debt incurred?

As of the date you lile, the claim is: Check all that apply.

m Contingent
El unliquidamd
Cl Disputod

Type of PR|OR|TY unsecured claim:
El oomcsiic support obligation
n Taxcs and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other.Specily

 

Last 4 digits of account number __ 5 $

When was the debt lncurred?

As of the date you fle, the claim is: Check all that apply.

n Contingent
El unliquidated
El Dispurcd

Type of PR|OR|TY unsecured clalm:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Spedly

 

Scheduie ElF: Cred|tors Who Have Unsecured Claims

Noliprlorlty
amount

page _ of __

 

Case 18-24646-RBR DOC 1 Fiied 11/26/18 Page 28 of 68

Debtor1 Michael A. Pagano

Case number iiilmown)

 

Firat Name Middle Nama Laat Name

must All of Your NONPR|OR|TY Unsecured C|alms

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. ¥ou have nothing to report in this part. Submit this form to the court with your other schedules

¥es

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more titan one creditor holds a particular claim. list the other creditors in Part 3.lf you have more titan three nonpriority unsecured

claims lill out the Continuation Page of Part 2.

|:| Action Supply, lnc.

 

 

 

Nonp'iu'ity Crediloi’s Name

1413 Stagecoach Rd

Numba' Street

Ocean View NJ 08230
city slate zlP code

Who incurred the debt? Check one_

E Debtor1 oriy

cl Debtor 2 ordy

El oomoi 1 and ochioi 2 only

l] Aiioasioneofthedoblois and another

n Check if this claim is for a community debt

lstheclaimsubjocttooflset?
ENo
DYB

EBani<orAmonoa,'N.A`.' " ' "

Last 4 digits of account number $

 

Nonp'iolity Creditol*s Name

P.O. BOX 982238

 

Nu|l'ber Stmel

El Paso TX 79998

 

city stale ZlP code

Wholncurredtl\edebt?Checkone.
Zoebtorioniy

Eloebtorzoniy
E|oclitoriandoootorzoniy

l] Aiicasloneoiihedeotorsandanolher

[] Check ll this claim is for a community debt

lsttleclaimsubjecttooffset?
ElNo
Zch

E[ Capital Bank USA N.A.

 

Nonpi'iority Creditof`s Name
P.O. Box 30281

 

Number Street

Sa|’t Lake City UT 84134

 

City Shtc ZP Code

Whoincurredthedebt?Checkone.
Uocbtorioniy

El ocmorzoniy

l] Debtor1 and Dolitoizonly

El Aiicasi one ortho debtors and another

El check ii this claim is for a community debt

is the claim subject to oi'lset?
l] No
g Yes

Ofticial Form 106E/F

Schedule ElF: Credltors Who Have Unsecured C|alms

Toilll claim

Last4digltsofaccountnumberi£ 1 6

s 2,804.17
when was the debt incuncd? 09/30/2016

As of the date you tile, the claim is: Check ali that apply.

[] Contingent
[] Un|iquidated
g Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Deth to pension or profit-sharing plans, and other similar debts

§ olner. specify invoice

When was the debt lncurred? 01/01/2018

As of the date you tile, the claim is: Check all that apply.

[] Contingent
l] unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or profit-sharing plans, and other similar debts

§ olhoi. specify credit card

Lasi4 digits of account number _ _ ___ __ s 1,094.00

When wasthedebtincurred? 01/01/2018

As of the date you file, the claim is: Check ali that apply.

n Contingent
n Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or profit-sharing plans, and other similar debts

D' owen specify credit card

pasez_ of 8_

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 29 of 68

Debtor1 Michael A. Pagano

 

First Name Middle Name Laet Name

Case number (irknom-n

mm NCNFRlGRITY Unsecured C|alms - Continuatlon Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Cr`edit Fir'st

NonplioritthBdiiol’sNama
P.O. BOX 81315

 

 

Nulrlber Street

Cleveland OH 44181

 

city slate zlP code

mincurl'edthedebt?Checkone.
aoebtononly

El Dobtorzonly

El Debtor1 andoebtorzonly

cl Atlemoneoithedebtorsandanother

El check lt this claim ls for a community debt

ls the claim subject to offset?

ElNo
UYes

Credit One Bank

Nonptinlity Creditol’s Name

P.O. BOX 98872

N\mbelSlmet

Las Vegas NV 89193
City

 

 

 

Slate DP Code

tMtoincurredthedebf?Checkone.
Elr)ebtorwnly

ElDebtorzonly

cl DebtortandDebtorZonly

cl Atieastoneofthedebtorsandanoiher

El check ir this claim is for a community debt

is the claim subject to ottset?

uNo
UYes

F|aster Greenberg
Nonpriority Geditor’s Na'ne

1810 Chapel Avenue West

Null‘tb§ Sdeet
cherry Hill NJ

City State

 

-4609
08002

DP Code

 

tMto incurred the debt? Check one.

B'Debtononly

UDebtorZonly

cl Debtor1andDebtor20nly
UAtlaastoncofthedebtor-aandanolher

El check lt this claim is ror a community debt

lsthecialmsubjecttooffset?

gNo
n Yes

Oflicia| Form 106E/F

Schedule E/F: Credltors Who Have Unsecured C|alms

Total claim

Last 4 digits of account number _ 926.00

___ $

when was the debt incurred? 01/01/2018

As of the date you iile, the claim is: Check all that apply.

cl Contingent
Cl unliquidated
q oisputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

|J Debts to persion or prorit-shanng plans, and other similar debts

d owen Speeiiy credit card

400.00

___ $

01/01/2018

Last 4 digits of account number ___
When was the debt incurred?

As of the date you lile, the claim is: Check all that apply.

cl Contingent
El unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Ob|igations arising out ot a separation agreement or divorce that
you did not report as priority claims

cl Debts to pension or proht-sharing plans, and other similar debts

El other. specify

l d ," c',~té§.ti§'
Last 4 digits of account number 1 l 1 1 _

when was the debt incurred? 05/09/2016

As of the date you lile, the claim ls: Check all that apply.

a Contingent
Ct unliquidated
q Disputed

Type of NONPR|ORITY unsecured claim:

cl Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Deth to pension or proht-sharing plans, and other similar debts

2 other_ specity invoice

page 3_ Of §_

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 30 of 68

 

 

Debtor1 Michael A~ Pagano Case number (lrl<nown)
l=lrat Name Middla mine test Name

Llst Others to Be Notllted About a Debt That ¥ou Already Llsted

 

5. Use this page only if you have others to be notiiied about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to colhct from you for a debt you owe to someone else, list the original creditor ln Parts 1 or
2, then list the collection agency here. Slmilarly. if you have more than one creditor for any of the debts that you listed ln Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not till out or submit this page.

 

 

 

 

 

 

 

Midland FundingLLC on which entry in Part 1 or Part 2 did you list the original creditor?

Name

P.O_ Box 2001 Line i_5_ of (Check one): n Part 1: Cred'rtors with Priority Unsecured Claims

Nu"*>°f S‘"B°i d Part 2: Creditors with Nonpriority Unsecured Claims

t 4 d` ' f acco nt be

Wanen M| 48090 Las lglts o u num r__ _ __ _

city state zlP code

Mel'Canfile Adjustments Bureau, LLC On which entry |n Part 1 or Part 2 did you list the original creditor?

Name

165 Lawrence Be|| Dn'ye, Suite 100 Line 4.2 of (Check one): D Part1: Creditors with Priority unsecured Claims

N‘”'*"" 5'"’°‘ g Part 2: Creditors with Nonpriority Unsecured
Claims

Wl"lamsvl"e NY 14221 Last 4 digits of account number_ _ ___ _

 

city suits zchode

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): D Part 1: Creditors with Priority Unsecured Claims
m S"°°‘ D Part 2: Cneditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _ __ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): D Part 1: Creditors with Priority Unsecured Claims
N“'"b°' 5”°€‘ D Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number _ __ _ __
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
N“"'b°' 5"°°1 D Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _ _
°“¥ ,. _. ,. s s S'a'°,l .. DPC°¢° t … c <, l . ii
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): D Part 1: Creditors with Priority Unsecured Claims
'*"“b°' S"°e‘ D Part 2: Cneditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ __ _ _
°"¥ , `. S‘°'° ., Z'PC°"° l ,r t t .t .r t t ., ._ ,,,.,.,_, ,, .. ., , c .\ ,r l
On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
D Part 2: Credltors with Nonpriority Unsecured
Claims
any sue up Code Last 4 digits of account number _ _ _ ___

Oflicial Form 106E/F Schedule E/F: Credltol's Who Have Unsecured C|alms page7_ of §_

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 31 of 68

Debrm Michael A. Pagano

m:dd the Amounts for Each Type of Unsecured Claii'n

First Name Midd|s Name Lest Name

Case number (llimown)

 

6. Totai the amounts of certain types of unsecured claims. Thls information ls for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Tota| claims
from Part 1

Total claims
from Fartz

Ofticial Form tOSE/F

Ga. Domestic support obligations

6h. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

Se. Total. Add lines 6a through 6d.

6i. Student loans

6g. Obllgations arising out ot a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans. and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount heie.

6|`. Total. Add lines 6f through 6i.

6a

6h.

6h.

6i.

6i.

 

 

 

 

 

 

Total claim
s 0.00
5 0.00
s 0.00
+ 5 584.94
5 584.94
Total claim
s 0.00
s 0.00
s 0.00
+ s 417,542.63
s 417,542.63

 

 

Scheduie ElF: Cied|tors Who Have Unsecured C|alms

page§_ Of 8_

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 32 of 68

Fill m this iiif<)rliiation to identify your case

Debtor1 Michael A. Pagano

Firlt Name

 

Deblor 2
(Spouse, if Eiing) r-'irsi Name

 

United States Bankrupthl Court for the: Dislricl of

Case number
(if known)

Officia| Form 106E/F

 

 

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

Be as complete and accurate as posslb|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors w|th NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Officlal Form 106NB) and on Schedule G: Executory Contracts and Unexplmd Leases (Otiic|al Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Credltors Who Have Clalms Secured by Propeny. if more space is
needed, copy the Part you need, fill lt out, number the entries ln the boxes on the left. Attach the Continuatlon Page to this page. On the top of

any additional pages, write your name and case number (il‘ known).

mt Ail of Your PR|OR|TY Unsecured C|alms

1. Do any creditors have priority unsecured claims against you?

El No. Go to Part 2.
n Yes.

n Check if this is an
amended lillng

12/15

2. List all of your priority unsecured claims. lt a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. ita claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts_ As much as possibie, list the claims in alphabetical order according to the creditors name. lt you have more than two priority
unsea.ired claims, fill out the Continualion Page of Part 1. lt rriore than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

Totd claim Friorlty Nonpriority
amount amount
iii Lasi4rilgiuoraeoounrnumbor_____ 5 5
Priority oediior's Name
When was the debt incurred?
umw sheer
As ofthe date you fle, the claim is: Check ali that apply
ciiy sale zlP code n C°"'j"ge"‘
_ n Unliquidated
Whoincurredthedebt?Chedcone. m Dispmed
l] Dehwr1 only
Cl Debtor 2 only Type of PR|OR|TY unsecured claim:
goebionandoeoiorzonly a umw ‘°wgau°ns
Nwone°m'e arm l 5 m Taxesandoertainotherdebtsyouowethegovemment
n check d ms dam 's for a common debt m Claims for death or personal injury while you were
is iho oiairn subieei w ocean '“f°’°°°'ed
[] No Cl olher. speory
UY% ,. ,. ,_ ,. , l
iz_'T_i Lest4diglteotaccountnumber_____ 5 5
PriorityCredloi's Name
When was the debt incurred?
Number sheer
Asofthedateyoutie,theciaimis:€heckaiilhatapply
n Contingent
cay sale zlP code l] unliquidated
whoinornredihoriebr?cheelrone. n D*SP"“’d
l] vernon only
T of PR|OR|TY s c red claim:
l] oenior 2 only we un ° u

m Taxes and certain other debts you owe the government
n Claims for death or personal injury whie you were

l] Debtor1 andoeoiorzoniy
Umleasioneolmeoeblusanrlanomer

El cheoiririhiseioimleroraoornmuniryriebr

 

intoxicated
laundolrnsubroeuoorrson ij omer.speo'ly
l] No
n Yes
Ofticial Form 106E/F Schedule E/F: Creditors Who Have Unsecured C|alms

page 1 of_

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 33 of 68

Debtor1 Michael A. Pagano

Case number tllknown)

 

Firat Name Midde Name

LmName

mm PRlolrlTv unsecured claims - contlnuatlon rage

After listing any entries on this page. number them beginning with 2.3. followed by 2.4, and so forth.

E

 

 

 

 

Priority Creditors Name
N\llrbu Street
City State ZlP Code

Whoincurredthedebt?Checkone.
ElDeblonorry

Eloebtdrzonly
Eloebtomandoebtorzonly
ElAtleastoneormodebmrsandanother

El cliaelrirtliloeldmi¢roraeommunltydobt

 

 

 

 

l$\iledalmsub]ectfooffset?

El No

El¥es

Pr`nrily()edlwfsName

Nurri:ler Slleet

C`¢y Siab ZlPCode

Mloincurredthedebt?Checkone.

Elmbwmorry

Eloelitorzonly
Eloebtor1andoebtorzonly
ElAileastonaolthedeblorsandanolher

El choolriltlilselalmisroraeommunitydeb¢

Total claim Priority

amount

Last 4 digits of account number _ $ $

When was the debt incurred?

As of the date you He, the claim is: Check all that apply.
El Contingent

El unliquidated

El nispuied

Type of PR|OR|TY unsecured claim:

n Domestic sl.ppori obligations

cl Taxes and cena`n other debts you owe the government

cl Claims for death or personal injury while you were
intoxicated

El other. spedly

 

Last 4 digits of account number _

When was the debt incurred?

As ofthe date you fie. the claim is: Check all that apply.

cl Contingent
El unliquidated
El oieputad

Type of PR|OR|TY unsecured claim:
cl Domest`lc slipped obligations
cl Taxes and certain other debts you owe the government

cl Claimsfordeathorpersonalinjurywhileyouwere
intox'ilzted
El other.speo'ry

 

 

 

 

 

lstheclaimsubjecttooffset?

El No

l:lYesl

PriclityCred`¢o(sName

Numlnr street

city sure DPcode

Who incurred the debt? Check one.

Elmbwmonly

Ell)ehtorzonly

El Debtor1 andoebtorzonly
ElAtleastoneoltnedebtorsandanolher

El cheek lrtlielaimlaroracommunltydobt

lstheclaimsubjecttooffset?

ElNo
ElYes

Officia| Form 106EJF

Last 4 digits of account number __ $ 5

When was the debt lncurred?

As of the date you He, the claim is: Check all that apply.

El contingent
El unliquidated
El nisputed

Type of PR|0RlTY unsecured claim:

El Dornesric support obligations

cl Taxes and certain other debts you owe the government

El claims for death or personal injury while you were
intoidtzted

El other. spedry

 

Schedule ElF: Creditors Who Have Unsecured C|alms

Nonpriority
amount

page _ of _

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 34 of 68

Debtor1 Michael A. Pagarlo

Case number trinowni_

 

Firai Name Midd|e Name Last Name

met All el Your NONFR|OR|TY Unsecured C|alms

3. Do any creditors have nonpriority unsecured claims against you?

n No. You mve nothing to report in this part_ Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical older of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured daim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim. list the other creditors in Part 3.lf you have nlore than three nonpriority unsecured

claims ill out the Continuatlon Page of Part 2.

E| 4.7/ Goog|e, lnc.

 

 

 

Nonpriority Creditors Nane

1 600 Amphitheatre Parkway

Nurrbs Street

Mountain View CA 94043
City Sii!te ZlP Code

Who lncurredthe debt? Check one.
2 Debtor1only

El Debtorzonly

El Debtor1 andDabtor2only
ElAtleasroneoflhedebtorsandanomer

El cheek illhls claim isror a community debt

 

 

 

 

is the claim subject to otiset?
g No
El yes
ltz_itfa/ Pianear credit ne¢avery, inc " ` " " ' ' '
Nonpriority Creditof's Name
26 Edward Street
Nuli'bm’ Street
Arcade NY 14009
City Si$te ZP Code

wholncunedthodebl?cheakone.
ZDabtorionly

Eloebtorzonly
Elpebtoriandl)ebtorzonly
ElAtleastoneofmedebwrsandanother

Cl clieclrillhlsclalmisroracommunlrydabl

lsnieclalmsubioctworlser?
ZNo
Elves

rotatclalm
Last4dlgitsofaccount number_ ___ _ _ s 559-00
whenwasthadabllncuned? 03/01/2018

As of the date you flie. the claim ls: Check all that apply.

cl Contingent
B' unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

El studenlloans

cl Obligations arisirlg out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or profit-sharing piarls, and other similar debts

v owen specify invoice

mg digm°facm;um numb.r43 ,. 9 6 ,i $11,7377,2

when was the debt incurrod? 04/16/201 7

As of the date you file, the claim is: Check ali that apply.

cl Contingent
9 unliquidated
El Dispuled

Type of NONPR|OR|TY unsecured claim:

cl Student loans

El 0bligations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts w pension or prolit-sharing plans. and other similar debts

U owen speary invoice

E 4.9/ SYNCB/Care Credit

 

NorlprielityOredbl's Name
P.O. Box 965036

 

minus soeet
Orlando FL 32896

 

City State ZPCode

Whoincurredthedebt?Checkone.

incrimiorry

Elwtorzonly
Elmbtoriandl)eblorzonly
ElAtleactoneorlhedcbtoiaandanomer

El chockirthisclalmi¢roracommunitydobl

ls the claim subject to offset?
§ No
El yes

Ofticiai Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|alms

Last4digits ofaccount number _ __ _ _ s 1,263_00

when was the debt incuned? 03/01/2018

As of the date you lile, the claim is: Check all that apply.

cl Contingent
E' unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debls to pension or prolit-sharing pians, and other similar debts

B omer. spedry invoice/credit

page4_ of §_

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 35 of 68

 

 

 

 

 

 

Debtor1 Michael A- pagano Case number tirknown)
First Name Middle Name Lilst Name
m¥cur NONPR|OR|T¥ Unsecured claims - Continuatlon Pago
Ahr listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total dalm
E 4.10/ wildwood Giass, co L“=“ ‘“9"'* °' a°°°""' ““"'b°' _ _ _ ~_ s 12,735.63
"°“""'°'“" °"""°" "°"‘° when 03/07/2017
2505 New Jersey Avenue was "'° w ‘"°""°d? *_
North W“dwood NJ 08260 As oil the date you llle, the claim ls. Check all that apply.
city state memo Cl contingent
Cl unliquidated
Whoincurredthedebt?Checkone. n Disputed
Cl Debtor1 only
l:l Debtor 2 only Type of NONPR|OR|TY unsecured claim:

El Debtor1andoebtorzonry

l] studentloans
|:lAtleastoneottttedebtotsmdamther

cl Obtigations ar'sing otlt of a separation agreement or divorce that

 

       

 

 

 

El check irtrtis claim is for a community debt n y°“ did "°‘ '°P°“ as p'i°"" °'_ai"‘s _ _
Debts to pension or proiit-shanng plans. and other slml|ar debts
rs tito olalm subject w desert C] omer. specirv
Cl No
cl Yes
|:[ 4_11 /Trlstone CaBl Assets’ LLC Last4 digits of account number _ ___ __ _ $ 3,631.51
'“‘“"’"'°"“'°°"*°" ““°"‘° when - 11/01/2018
1874 Matlton Pike East, # 7 “'" "'° d°‘* '"°“"°‘" __
Che"y Hilsluw NJ 08002 AS of the date you file, the claim is: Check all that apply.
city state zip code [] contingent
_ a Un|iquidated
Whomcunedthedebt?Checkone. m Dispmed
a Debtor1 only
l:l Debtnr 2 only Type of NONPR|OR|TY unsecured claim:

Cloebtonandoebtorzonly

m Student|oans
n Nleastorleotthedebtorsandanother

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

E.lcltooltlrtltlsclaimisroraoommunitydobt _ _ g y
n Debts to pension or profit-shaan plans, and other slml|ar debts

 

 

 

 

rs tito alarm subject to offset? d other_ spann water/sewer tax sales
U No
n Yes
4_12 / Port RoLa|e Last 4 digits of account number _ _ ___ _ __
Nonprioriy Cred'*or's Name

- 1 1/01/2018
3300 North Port Ro@le Drive ""°" “'“ "'° "°"‘ '"°”"°‘" _
N\lrrher Street
Fort Lauderdale FL 33308 As of the date you lile, the claim is. Check all that apply.
city state zchode U contingent

q unliquidated

Whoirlcurredthedebt?Checkone. m Disputed
q Debtor1 only
l:l Debtor 2 oriy Type of NONPR|OR|TY unsecured claim:

Cloebtnmandl)eblorzonly

n Studentloans
n Atleastoneofthedebtorsandanother

n Obligations arising out of a separation agreement or divorce that

 

UChecltifthlsclaimlsforacommunitydebt youdidn°t'e‘_"tasp‘:"d_aims _ _
n Debts to pension or proiit-shanng plans, and other slml|ar debts
lsmeclalmiub]edfoo"¥€\? m other_Spedfy
Z No
n Yes

thcia\ Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page5_ of 8_

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 36 of 68

Debtor1 Michael A. P§gano

Case number <rkrmn)

 

First Name

Mlddle Name

Llst Name

List others to Be Notltied About a Debt That You Already Llsted

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
exampie, if a collection agency ls trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similariy, ifyou have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts ln Parts 1 or 2, do not till out or submit this page.

 

 

Ntmber S‘lmet

 

 

DP Code

 

 

Ntm\berStreet

 

 

DPCode

 

 

 

 

DPCode

 

 

 

 

DPCode

 

 

 

 

, . HP.C°°° .,

 

 

 

 

.???39°“

 

 

 

 

city

Ofiicia| Form 106E/F

ZlPCode

On which entry in Part 1 or Fart 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
n Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
Ci Part 2: creditors with Nonpriority unsecured

Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original crediton

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
El Part 2: creditors with Nonpriority unsecured

Claims

Last 4 digits of account number_

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
EI Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number__ _ _ __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims

U Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number_

On which entry ln Part 1 or Part 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims

n Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number_

On which entry ln Part 1 or Fart 2 did you list the original creditor?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
n Part 2: Creditors with Nonpriority Unsecqu
Claims

Last 4 dlglts of account number __

Schedule ElF: Creditors Who Have Unsecured C|alms page ___ of __

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 37 of 68

Debtor1 Michael A. Pagano

Firsi Name Middie Name Lasi Name

m Add the Amounts for Each Type of Unsecured Ciaim

 

Case number (rrm,wrr)

 

6. Totai the amounts of certain types ot unsecured claims. This information is for statistical reporting purposes oniy. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Ofricia| Form 106E/F

6a. Domestic support obligations

6h.

6h.

6i.

Taxes and certain other debts you owe the
govemment

Claims for death or personal injury while you were
intoxicated

. Other. Add all other priority unsecured claims.

Write that amount here.

. Total. Add lines 68 through 6d.

. Student loans

. Obi|gations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or protit-sharing plans, and other
similar debts

Other. Add ali other nonpriority unsecured claims.
Write trial amount here.

6i. Total. Add lines Gf through 6i.

6h.

6h.

6i.

61.

Tota| claim

 

 

 

 

Total claim

 

 

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

Page _

of

CaS€ 18-24646-RBR

Fill in this information to identify your case

Debtor1 Michael A. Pagano

DOC 1 Filed 11/26/18

 

F|rst Name M'ldd.ie Name

Debtor 2

 

(Spouse, if filing) Firsr Name
United States Bankruptcy Court for the:

Case number

District ot

 

(|f known)

 

 

Oft`icia| Form 106E/F

 

Page 38 of 68

Schedule ElF: Creditors Who Have Unsecured Claims

D check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B.' Property (Ol'flcia| Form 106AIB) and on Schedule G: Executory Contracts and Unexplred Leases (Ofilclal Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Clalms Secured by Property. lf more space is
needed, copy the Part you need, fill lt out1 number the entries in the boxes on the left. Attach the Continuatlon Page to this page. On the top of
any additional pages, write your name and case number (if known).

Llst Ail of ¥our PR|°R|'I'Y Unsecured claims

 

1. Do any creditors have priority unsecured claims against you?

C] Ne_ co te Part 2.
cl Yes.

1 List all of your priority unsecured claims. if a creditor has more than orle priority unsecured claim, list the creditor separately for each claim. For
each claim |isted, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditors name. if you have more than two priority
unsecured daims, fill out the Continuatlon Page of Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

El

 

Priority Qedilot's Name

 

Number

 

 

city stale ziPcede
Whoincurredthedebt?Checkone.
Eloebterieniy

Eloebwrzenly

El Debtorrandoebtorzonly

El Ar least one er the debtors and zimmer
El cheek irtiiis claim is rrir a eeinniuriity debt
ls the claim subject to errset')
Cl No
U"es , t _

Last 4 digits ot account number ___

 

PrirxityCrecitor’sName

 

Nulrber Street

 

 

city state zchode
Whoincl.n'redthedebt?Checkone.
Doebtorreniy

n DebtorZonly

El Debwrrandoemazonly
ElAtleastoneeruiedebibrsandanother

El cheeklrtriiseleirrilsroreeommunitydebt

lstlieeleimsubjeettoerrset?
DNo
DYes

Ofiicia| Form 106E/F

Last 4 digits of account number __

When was the debt incurred?

As of the date you fie, the claim is: Check ali that apply
n Contingent

El unliquidated

El Disputed

Type of PR|OR|TY unsecured claim:

El Domestie support obligations

n Taxes and certain other debts you owe the government

n Claims for death or personal injury willie you were
intoxicated

n Other. Specify

 

When was the debt incurred?

As ot the date you tie. the claim is: Check ali that apply
n Contingent

|;l unliquidated

El oieputed

Type of FR|QR|TY unsecured claim:
n Dornestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury vrhiie you were
intoxicated

El other. speedy

 

Schedule ElF: Creditors Who Have Unsecured C|alms

$

$

Totd darm`

Priority

amount

Nonpriority
amount

page 1 of_

 

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 39 of 68

 

Debtor1 Michael A~ Pagano Case number iiiui°wn)
Flrst Name Middle Name Lasi Name

 

m_lcur Pluolu'rY unsecured claims - continuation rage

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount

l:| $ $ $

Last 4 digits of account number ___

 

 

 

 

 

Priority oedinrs Name
When was the debt incurred?
Number street
As of die date you iile, the claim is: Check all that apply.
Cl contingent
city state ziP code Cl unliquidated
El Disputed
Who incurred the debt? Check one.
l:l Debtor1 only Type of FRlORlTY unsecured claim:

Cloebtdrzeriy
Cl Debtnriandoebrdrzdnly
ClAtleastonedrttiedebtorsendenomer

cl Domestic support obligations
U Taxes and ceiuin other debts you owe the government
cl Claims for death or personal injury whie you were

 

 

 

El check irtiiis claim isrera ccmmunitydebt ‘"‘°"‘°""°d
Cl omer.speeiiy
lsthoclaimsubjecttooffset?
ElNe
UYes
Last4dlgitsofaccountnumber_______ 5 5 5
PldltyCredito(sNaine
Whenwasthedebtincurred?
Nuirber Street

 

As otthe date you lie, the claim is: Check all that apply.

 

 

cl Contingent
city save zlP code l:l Uniiquidawd
El Disputed
Who imm the debt? Check 0|’\8.
cl Debtor1 only Type of FRIOR|TY unsecured claim:

cl Debtor20rily
El oebteriendoebterzcnly
Cl Atleastonedrtriedebtnrsandandtrier

cl Domestic support obligations
cl Taxes and certain other debts you owe the government
cl Claimsfordeathorpersonal iniurywhiieyou were

Cl check ir this claim is rcr a community debt imde
Cl omer. speary'

 

lstheclaimsubjecttoot¥set?

       

 

 

 

 

 

Lasttdigitebraccountnumber_____ $ $ $
Pnaity Creditor's Name
When was the debt incurred?
Number street
Asol‘thedateyoufile,theclaim is:Checkailthatappiy.
cl Contingent
day sec zii> code El unliquidated
El Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of FRIORITY unsecured claim:

Cloebtorzonly
El oebtoriendoebterzcnly
DAtieasloneoithedebtorsandanother

El Domestic support obligations
cl Taxes and certain other debts you owe the government
n Claims for death or personal injury whie you were

   

 

cl Check if this claim is for a community debt i"t°’d‘zled
Cl Other. Speciiy
is tire claim subject to arisen
El Nd
\:l Yes

Ofiicial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page _ of _

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 40 of 68

Debtor1 Michael A. Pagano

Case number (lrimmi

 

Flret Name Mldd|e Name Last Name

Llst All of Your NONPR|OR|TY Unsecured C|alms

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have milling to report in this part Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the dphabeiical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecumd ciaim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular daim, list the other creditors in Part 3.lf you have more titan three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

E]

 

 

 

Nol'lprioritycrediter's~ame
Nuili:ter Street
City state zchcde

Who incurred the debt? Checkone.
n Debtor1 orly

El Debtcrzcnly

E| Debtor1 and Debtorzonly

n Atleastoneotthedebtorsandariother

El check innis claim is for a community debt

 

 

 

lstheclaimsubjecttooflse'l?

Cl No

clch

NonpriorityCleditor‘sName

Nuili:ter Street

Oity Stata ZlPCode

whoincurredtiiedebt?uieckone.
Echlitorionty

DDclitor2only
Ell)ebtoriandi)elitorzonly
ClAtlsastoneorthcdcbtoisandanotticr

El check irtiilseiaim istoracommunltydebt

Tohl claim

Last 4 digits of account number _

Wlnn was the debt incurred?

As of the date you tiie, the claim is: Check all that apply.

n Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans. and other similar debts

El ollier. speciry

 

Last 4 digits of account number ___ $

When was the debt lncurred?

As of the date you file, the claim is: Check all that apply.

cl Contingent
El unliquidated
El Dispuwd

Type of NONPR|OR|TY unsecured claim:

El student loans

cl Obligations arising out of a separation agreement or divorce
that you did not report as pn'ority dairns

n Debts to pension or profit-sharing plansl and other similar debts

n Other. Specify

 

Ei,“a ,_ , _, ,

 

 

 

lstheclalmsubjecttlool'fsot?

C] Nc

Nonpi'iulityCredini'sNarne

Ntlrha' Street

City Stato ZlPCode

whoincmmdthedebt?chcckone.
Elbeutorionly

Eloelitorzonly

[] Debtor1 andocbtcrzoniy
ElAtleastoneoftticdebtoisandancthcr

E] cliecltirtiiisclaimistoracommunitydebt

istheclalmsubjecttioofism
[]No
UYes

Ofi"lcia| Form 106EIF

Schedule ElF: Creditors Who Have Unsecured C|alms page _ of

Last 4 digits of account number __ _ _ ___ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
El Disputed

Type of NONPR|OR|T¥ unsecured claim:

El student loans

n Obiigations ar'sing out of a sapaiation agreement or divorce
that you did not report as priority claims

Cl nobis to pension dr piontstiaring plans. and other similar debts

El owen specify

 

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 41 of 68

Debtor1 Michael A. Pagano

 

Flret Name Middia Name Last Name

Case number (irn»wni

mYour NONPR|0R|TY Unsecured Claims - Continuatlon Pago

Aftier listing any entries on this mge, number them beginning with 4.4, followed by 4.5, and so forth.

E 4.13 l Bank of New York as Trustee for Certiflcate

 

 

 

Nonpriority Creditofs Name

101 Barclay Street

Nmrber Street

New York NY 10286
City Swte ZlP Code

Whoincul'redthedebt?Checkone.

chbtononiy

EiDebtorzonly

Ei nemor1anchbtor20nly
EiAtleastonearthedebwrsandancthcr

Ei check it this claim ls for a community debt

Totat claim

Last 4 digits o|account number s 371 '633_5

whenwas the debtlncuned? 11/01/2018

As of the date you tiie, the claim is: Check all that apply.

Ei contingent
a unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

Ei student loans

m Obligations arising out of a separation agreement or divorce that
youdidnotreportasprion`tyclaims

cl Debts to pension or protit-sharing plans. and other similar debts

E' owensde moligagehousesold$S'/'l633.56

 

 

 

ls the claim subject to onset?

g No

cl Yes

Nonpriority Credibfs Name

Nuirba Street

City Stzle ZlP Code

Whoinclmedthedebt'!Checkone

Cioebtorlonly

Einebtorzonly

Ei Debtor1 andnebtorzonly
ElAtlcastoncotthcdebtcrsandancther

Ei check lrtiils claim is for a community debt

isthel:laimsubjoct\oofi'set?

EiNo
uYes

Last 4 digits ot account number _

_______ $

When was the debt incurred?

As oi the date you file, the claim is: Check all that apply.

cl Contingent
IJ unliquidated
Ei Dispuied

Type of NONPR|QR|TY unsecured claim:

cl Student loans

a Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or pmm-sharing plans, and other similar debts
Ei other. specify

 

 

 

Nonpriority Credibr's Narle
Nullhu Street
City State ZlP Code

Who incurred the debt? Check one.

Cioeuiorionly

Eioebtorzonly

Ei Debtor1 amocbtorzonly
EiAticastoneotmcdebmsandanouier

Ei check lt this claim is for a community debt

lsihedalm$ubjecttoof¥sef?

cl No
DYes

Ofiicia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

When was the debt incurred?

As of the date you liie, the claim is: Check all that apply.

n Contingent
Ei unliquidated
Ci Disputed

Type of NONPR|OR|TY unsecured claim:

Ci student loans

n Obligamns arising out of a separation agreement or divorce that
you did not report as priority claims

Ei Dabts to pension or pmm-sharing plans. and other similar debts

Ei other specin

pages_ of 8_

 

Deblor 1

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 42 of 68

Michael A. Pagano

Case number tirlmo~ni

 

FiraiName

Middls Nama

Llst Name

Llst Others to Be Notlf|ed Ahout a Debt That You Already Llsted

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency ls trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2. then list the collection agency here. Similarty. ifyou have more than one creditorlor anyofthe debts that you listed ln Parts1or 2, list the
additional creditors here. lfyou do not have additional persons to be netitied for any debt in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Street

 

 

DP Code

 

 

Street

 

 

 

 

 

 

Street

 

 

ZlPCode

 

 

Slmd

 

 

 

 

Street

 

 

DP°°°°

 

 

Slmd

 

 

.Z.'P°,°F’,E… . .,

 

 

 

 

C`Ry

Official Form 1

OGE/F

State

On which entry in Fart 1 or Part 2 did you list the original creditor?

Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
El Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number_

On which entry |n Part 1 or Fart 2 did you list the original creditor?

Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
Cl Part 22 Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number__ _ __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Cl Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number__ _ _ __

Ort which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
Cl Part 2: creditors with Nonpriority unsecured

Claims

Last 4 dlglts of account number_ _ __

On which entry in Part 1 or Part 2 did you list the original creditol’?

Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
[] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 dlgits of account number__

On which entry in Part 1 or Part 2 did you list the original creditol’?

Line of (chaclr one): Cl Part 1: creditors with Priority unsecured claims
El Part 2: creditors with Nonpriority unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditol’?

Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims

Cl Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

Schedule ElF: Creditors Who Have Unsecured C|alms page __ of_

 

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 43 of 68

Debtor1 Michael A. Pa&ano

F`lrst Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

Case number urinqu

 

6. Totzl the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Totalclalms
fromPartZ

Oflicial Form 106E/F

6h.

6h.

6i.

_ Domeslit: support obligations

Taxes and certain other debts you owe the
govemment

. Claims for death or personal injury while you were

intoxicath

_ Other. Add all other priority unsecured claims.

Write that amount here.

. Total. Add lines 6a through 6dt

. Student loans

. Obllgations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans. and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

si. Total. Add lines er through 6i.

6d.

6h.

6i.

61.

Total claim

 

 

 

 

Total claim

+s

 

 

 

 

Schedule ElF: Creditors Who Have Unsecured C|alms

page ._

of

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 44 of 68

F\ii m tins information to identify your case

Deb,o, Michael A. Pagano

Fir¥t Nlme Midde Name

 

Debtor 2
(Spouse |f filing) Fnr Narm mae Name

 

United States Bankruptcy Court for the: Southem District of F|orida

Case number

umw El check if this is an
amended filing

 

 

 

Officia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases ms

Be as complete and accurate as possible. lt two married people are filing together, both are equally responsible for supplying correct
lnfonnatlon. lf more space ls needed, copy the addltlonal page. flll lt out, number the entries, and attach lt to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
q No. Check this box and mathis form with the court with your other schedules. You have nothing else to report on this form.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Oflicia| Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease ls for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

 

Number Street

 

cary state ercode

2.2

 

 

Number Street

 

my stare er code
2.3

 

 

Number Street

 

cary sms zlP code
2.4

 

 

 

cary stare er code
2.5

 

 

 

cary stare zlP code

Ofticial Form 1066 Schedule G: Executory Contracts and Unexplred Leases page 1 of 1__

 

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 45 of 68

Debtor1 Michael A' Pagano Case number wtmvn)
Fim Name Midd\e Name last Name

- Addltlonal Page If You Have Mere Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

 

Number Street

 

city state ziP code

 

 

Number Street

 

City Slate ZlP Code

 

 

Number Street

 

city stare ziP code

 

 

 

City Siate ZlP Code

 

 

Number Street

 

City Sfate ZlP Code

 

 

Number Street

 

city state zlP code

 

 

Number Street

 

City Siate ZlP Code

 

 

Number Street

 

City State ZlP Code

Ofi'icial Form 1066 Schedule G: Executory Contracts and Unexplred Leases

page __ of __

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 46 of 68

Fill in tll‘» information to identity your case

 

Debtor1 Michael A. Pagano

First Nsne Middle Name Last Name

Debtor 2
(Spouse, if tiling) Flnt Name wildde Name La¢t Name

 

United States Bankruptcy Court for the: Southem Distn`ct of F|orida

Case number
(lf known)

 

El check if this is an
amended filing

 

OfFlcial Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct lnfonnation. if more space is needed, copy the Additlonal Page, fill it out,
and number the entries ln the boxes on the left. Attach the Addltlona| Page to this page. 0n the top of any Addltional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
a No

l:lYes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomial ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vihsconsin.)

E No. co to line 3.
m Yes Did your spouse. former spouse, or legal equivalent live w'rih you at the time?
n No
n Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Nameofyourspouae,k)m\erspouae,orlegdequ'valent

 

M.InbarSl!Bel

 

City Siate ZlPCode

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse ls filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or ccsigner. lake sure you have listed the creditor on
Schedule D (Oliicia| Form 1060), Schedule E/F (Ofticia| Form 106ElF), or Schedule G (Oflicia| Form 1066). Use Schedule D,
Schedule E/F, orSchedule G to fill out Column ?_

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

@

 

 

 

 

 

 

 

 

 

n Schedule Dl line __
Name
El Schedule E/F, line _
Number street El Schedule G, line
city slate zlP code
§ CI Schedule D, line
El schedule E/F, line __
Number street El Schedule G, line
city slate zlP code
|-§| l:l Schedule D, line
Name
|;l Schedule E/F, line _
Nttniber street |;l Schedule G, line
cay slate zlP code

oflieial Form 106H schedule H: Your codebtm page 1 of 1_

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 47 of 68

 

 

 

 

 

 

 

Debtor1 Michael A- Pagano Case number (irlrncwnl
Firei Name Middle Name Laat Name
lddltknal Page te List More Codebtor~s
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
\:l Check all schedules that apply:
El schedule D, line
Name
n Schedule E/F, line
Number street El Schedule G, line ___
city stats zlP code
|;| n Schedule D, line
Mme _

n Schedule E/F, line

Nrnntrer street n Schedule G, line

 

 

City State ZlP Code

 

i;[ n Schedule D, line

 

 

Name

|Zl Schedule E/F, line
mm street El Schedule G, line
city stale zlP code

§ n Schedule D, line

 

 

 

 

 

 

 

 

 

Nane
n Schedule E/F, line
Number swet n Schedule G, line
§ city state zchodc
m El Schedule D, line
n Schedule E/F, line
Number street n Schedule G, line
City ` Slme zlP code
§ El Schedule D, line
Name .
n Schedule E/F, line
m street El schedule G, line
Crty Siala ZiP Code

§ n Schedule D, line
n Schedule E/F, line

 

 

 

 

 

 

nimmer street l;l Schedule G, line
city slate zlP code
g

El Schedule D, line

m ___
El Schedule E/F, line

Nlmrber street n Schedule G, line

city

 

     

Oft`lcial Form 106H Schedule H: Your Codebtors page __ of _

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 48 of 68

Fill ill tlils information to identify your case

 

Debtor1 Michael A. Pagano
FN Name

\lidde Mme Laat Name

Debtor 2
(Spouse, if l*i|ing) Fim Name Midde Name Lset Name

 

United States Bankruptcy Court for the: Southem District of Florida

Case number Check if this iSZ
(ll known)
El An amended l'iling
El A supplement showing postpetition chapter 13
income as of the following date:

OfiiCiai FOl'm 106| m
Schedule l: Your lncome wis

Be as complete and accurate as possible. lt two married people are li|ing together (Dehtor 1 and Dehtor 2), both are equally responsible for
supplying correct lnfonnatlon. lf you are married and not li|lng |olntly, and your spouse ls ||vlng with you, lnc|ude lnformatlon about your spouse.
lf you are separated and your spouse ls not filing with you, do not lnc|ude lnfonnatlon about your spouse. lt more space ls needed, attach a
separate sheet to this form. On the top of any addltlonal pages, write your name and case number (if known). Answer every question.

 

 

Part 1: liesch Employment

 

1. Fill in your employment

 

lnfonnati°n_ Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job.

attach a se rate page with

infom\ationpaabout additional Empl°ym°m status n EmPi°¥ed n Employed

employers a Not employed cl Not employed

lndude palt-time, seasonal, or
self-employed work.

 

 

 

 

 

 

Occupation may include student man
or homemakerl if it applies.
Employer's name
Employer's address
Number Street Number Street
City State ZP Code City Slate ZlP Code
How long employed there?

Give Detalls About Monthly lncome

Estimate moritth income as of the date you tile this form. lf you have nothing to report for any line, write $0 in the space. include your non-tiling
spouse unless you are separated

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. lfyou need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages. salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ $ 21000_00
3. Estlmate and llst monthly overtime pay. 3. + $ + $
4. calculate gross income Add line 2 + line 3. 4. s s 2,000.00

 

 

 

 

 

thcial Form 106| Schedule |: Your income page 1

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 49 of 68

 

 

Debtor1 Michael A- pagano Case number trknuwn)
Flrst Name Middle Name Las Name
For Debtor 1 For Debtor 2 or
non-tiiiing sguse
Copy line 4 here 9 4. $ $

 

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, |Iedlcare, and Sociai Security deductions 5a. $ $
5b_ Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement lund loans 5d. $ $
5e. insurance 5c. $ $
5f. Domest.lc support obligations 5f. $ $
59. Union dues 59. $ 5
5h. Otlierdeductions. SpecifY. 5h. +$ + $
6. Addthepayrolideductions.Add|inesSa+5b+5c+5d+5e+5f+59+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
8. Llst all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 2 000 00 $
monme net income. Ba. ’ '
8b. interest and dividends 8b. $ $
Bc. Family support payments that you, a non-lilan spouse, or a dependent
mguiariy receive
include alimony, spousal support. child support. maintenance. divorce $ $
settlement, and property settlement Bc.
8d. Unempioyment compensation 8d. $ $
8e. Social Securlty 8e. $ $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you reoeive, such as food stamps (beneits under the Supplemental
Nutrition Assistance Program) or housing_ subsidies
gm wife separate household living in New Jersey gf_ $ $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: Bh. + $ + $
9.Addailotherincome.AddiinesBa+Sb+Bc+Bd+Be+8f+8g+8h. 9. $ $
10. Cdct.lhb monthly inoome. Add line 7 + line 9. 2 000 0 2 000 _ 4 00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 10. $’_'0 "' $ ’ `00 ' ’0 '00

 

 

 

 

 

 

11. S\ate ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already inducted in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

Spedry_ wife separate household living in New Jersey 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4 000 00
Write that amount on the Summary of Vour Assets and Liabiliti'es and Certain Statl`siical lnfonnatlon. if it applies 12. 4
Combined
monthly income

13.Do you expect an increase or decrease within the year after you tile this form?
cl No.

 

 

 

2 Yes. Explain: unemployed search for work

 

 

 

Oflicial Form 106| Schedule l: ¥our income page 2

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 50 of 68

Fl|| irl tllls lliforliiatloli to identify your case

 

' el A. Pa
Debtor1 mill 93"° WMW umwa check if this is:
Debtor 2 Cl An amended filing

(Spouse. it lillng) Flm Neme Mddie Name Last Name
Cl A supplement showing postpetition chapter 13
expenses as of the following date:

 

 

United states Bankruptcy Court for the: Southem District of F|orida

 

Case number __‘
(lfknown) MM l DD/ YYY¥

 

Official Form 106J
Schedule J: Your Expenses wis

Be as complete and accurate as possibie. if two married people are filing together, botii are equally responsible for supplying correct
information. lt more space ls needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number
(it known). Answer every question.

 

Part 1: Descrlbe Your Household

 

1_ isthisajointcase?

U No. co to line 2.
Cl Yes. ooee pebtor 2 live in a separate household?

n No
n Yes. Debtor 2 must tile Ollicia| Form 106.}-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

1 Do you have dependents? E' No
Dependent’s relationship to Wpendent's Does dependent live
00 not list Debter 1 and E] Yes. Fill nut this information ler Debwr 1 w Debwr 2 alia with you?
Debtor 2. each dependent .......................... n
Do not state the dependents n No
names. ¥es
n No
m Yes
El No
i:l Yes
n No
m Yes
El No
m Yes
3. Do your expenses include n No
expenses of people other titan

yourself and your dependents? q Yes

Part 2: EstimatoYour ongoing MonthlyExponsos

 

Estimate your expenses as ot your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as ot a date after the bankruptcy is llled. lt this is a supplemental Schedule J, check the box at the top of the form and till in the
applicable date.

include expenses paid for with non-cash government assistance it you know the value of

such assistance and have included it on Schedule i: Your income (Otticiai Form 106|.) Y°"" expenses

4. The rental or horne ownership expenses for your residence. include first mortgage payments and ____
any rent for the ground or lot. 4. $_M
lt not included in line 4:
4a. Reai estate taxes 4a. $
4b. Property, homeowners or renter's insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner`s association or condominium dues 4d. $

Offlcial Form 106.) Schedule J: Your Expenses page 1

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 51 of 68

Debtor1 Michael A. Pagano

16.

19.

20.

Ofiicial Form 106J

 

First Name Middh Name Led Name

Addltional mortgage payments for your residence. such as home equity loans
Utilities:

6a. Eiectricity. heat, natural gas

6h. Water, sewer, garbage collection

6c. Teiephone, cell phone, intemet, satellite, and cable services

ea. olller. specify Wells MDealer Car Loan

. Food and housekeeping supplies

Childcare and children's education costs

. Ciothing, laundry, and dry waning

Personal care products and services

. Iedical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainrnent. ciubs, recreation, newspapers, magazines, and books
Charltable contributions and religious donations

. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
installment or lease payments:
17a. Car payments for Vehicle 1

 

17b. Car payments for Vehicle 2
17a Other. Specify:
17d. Other. Specify:

your pay on line 5, Schedule I, your lncome (Officiel Form 106|).

Other payments you make to support others who do not live with you.
Specify:

Case number rlrlmm)

. Your payments ot alimony, maintenanoe, and support that you did not report as deducted from

Other mal property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.

20a. Mortgagee on other properly

20b. Reai estate taxes

20¢; Property, homeownefs, or r'enter’s insurance
20d. Maintenance, repair, and upkeep expenses

zoe. Homeowner‘s association or condominium dues

Schedule J: Your Expenses

10.
11.

12.
13.
14.

153.
15b.
15c.
15d.

16.

1 7a.
17b.
1 7c.

1 7d.

18.

19.

 

Vour expenses
$
s 90.00
$
$
$ 358.00
5 250.00
$
3 30.00
$
$
3 150.00
$
$
$ 310.00
$
$
$
$
$
$
$
$
$
$
$
$
$

page 2

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 52 of 68

Debtor1 Michael A. Pagano Case number (lrkm)

 

First Name Middle Name Leet Name

21. Ot.her. Specify:

 

22. Caiculate your monthly expenses
22a. Add lines 4 through 21.
22b_ Copy line 22 (monthly expenses for Debtor 2). if any. from Otticiai Form 106J-2

220. Add line 22a and 22b_ The result is your monthly expenses

23. Caiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monttrly income.
The result is your rrlonthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you tile this fonn?

For exampie, do you expect to iinish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

cl No.

 

21.

22b.

22¢. t

23a.

23b_

23c.

 

+s

s 1,958.00 l
; s 0.00
l l
` i

$ 11958.00 ;

 

s 4,000.00
_$ 1,958.00
s 2,042.00

 

 

g Yes- Explain here: Hopefuiiy to be able to to get more income and to be able to rent the two houses in New
Jersey, so l can add the rental income from those properties as a additional income, but l need

to mitigate with secured lender a lower modification payment

thcial Form 106J Schedule J: Your Expenses

page 3

 

 

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 53 of 68

Fill ill this illlorlll.atloll to identify your c isc

Debtor1 Michael A. Pagano

Flm Name Midda Name

 

Debtor 2
(Spouse, il fing) Fl'\l Name Mldde Name

 

United Siates Bankruptcy court for the: Southem District of F|orida

Case number
(|i known)

 

E| check ir this is an
amended filing

 

 

Oflicial Form 1060ec
Declaration About an individual Debtor’s Schedules wis

 

 

if two married people are filing together, both are equally responsible for supplying correct lnfonnatlon.

You must file this form whenever you file bankruptcy schedules or amended schedules. Maklng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years. or both. 18 U.S.C. §§ 152. 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy forms?
ii No

n Yes. Name of person . Aitach Bankruptcy Petition Preparer’s Notice, Declaraticn, and
Signature (Oiiicial Form 119).

Under penalty of perjury, i declare i have read the summary and schedules tiied with this declaration and

 

 

thattheyareb'ueandcorrect.
x %M U/G x
Have eroebrer 1 U ` signaluie er Debrerz
mm 11/26/2018 m
MM/DD/YYYY MM/DD/Y¥Yy

Ofiicial Form 1060ec Deciaration About an individual Debtor’s Schedules

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 54 of 68

Fill in tire lirr‘mnmtror', to identify your case

Debtor1 Michael A. Pagano
Fin¢Nam¢ MN,,,,,

 

Debtor 2
(Spouse, ll Hllrlg) Fir¢t Name Middla Name

 

United States Banknrptcy Court for the: Southem Distric! Of F|orida

Case number

(rrrmm) l:l Check if this is an
amended li|ing

 

 

 

Oflicia| Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. if two married people are filing together. both are equally responsible for supplying correct
infonnation. if more space ls needed, attach a separate sheet to this forrn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detalls About Your llarit.al Status and M\ere You leed Before

 

1. What is your current marital stah.ls?

21 Married
U Nor married

2. During the last 3 years, have you lived anywhere other than where you live now?

n No
g Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: bates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor 1
31 Seaside Court pmm 01/01/2007 pmm
N ber Street N be Street
“"` 10 12/01/2016 “"‘ ' 10
Margate NJ 08402
Ciiy Staie IP Code City Siate IP Code
n Same as Debtor 1 n Same as Debtor 1
From F'°"‘
Number Street Number Street
To To
City State ZlP Code City Siate ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rioo. Texas, Washington, and Wisconsin.)

cl No
M Yes. Make sure you E|l out Schedule H: Your Codebtors (Ofi‘icial Form 106H).

Part 2: Expialn the Sources of Your income

 

 

Off'rcial Form 107 Statement of Financla| Affalrs for individuals Filing for Bankruptcy page 1

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 55 of 68

Michael A. Pagano

Firet Name Middle Name

Deblor 1 Case number (r‘rlrmwn)

Las Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are filing a joint ease and you have income that you receive together, list it only once under Debtor 1.
n No
E Yes. Fm an the details

Debhr 1 Ded|nr 2
Sources of income Grose income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exciusions) exclusions)
From January 1 of current year until g ;v°:ges' °‘;.mmissi°"s' $ 3.410.35 n :v°ages' °:"missbns' $
the date you filed for bankruptcy: uses' ps __ nuseS' ps
n Operaiing a business n Operating a business
For last calendar year g Wages' °°'"'“iss'°" 'S' cl Wag%, mmi$$ions.
' bonusesl tips $ 3,410.35 bonuses, tips $
(January 1 to December 31,___) n Operaling a business n Operating a business
F°r me Under mr before that n Wages, commissions, n Wages, oommissions,
bonuses, tips $ bonuses, tips $

n Operaijng a business

n Operating a business

(January 1 to December 31, )
YvYY

5. Did you receive any other income during this year or the two previous calendar pars?
include income regardless of whether that income is taxable_ Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint ease and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

n No
ii Yes. F'ru in me deraiis_

Dd*lri WZ

Sources of income Gross income from Sources of income Gross income from

Describe below. each wm Describe below. mh wm
(before deductions and (before deductions and
exclusions) exclusions)
Lent__ .
From January 1 of current par until $___M
the date you filed for bankruptcy:
For last calendar year:

 

(January 1 to December 31, )
YvYY

 

 

For the calendar par before that:
(January 1 to December 31, )
YvYY

 

 

 

Officia| Form 107 Statement of F|nancial Affalrs for individuals Filing for Bankruptcy page 2

 

Debtor1 Michael A. Pagano

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 56 of 68

Case number (rrrrmwn)

 

Flrai Name

MMB Name

 

LBai Name

Llst Certain Payments You Made Betore You Flled for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:l No. Neither Debtor 1 nor thor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
'incurred by an individual primarily for a personai, fami|y, or household purpose.'

During the 90 days before you filed for bankmptcy, did you pay any creditor a total of $6,425* or more?

El No. co co line 7.

l:l ¥es. List below each creditor to whom you paid a total of $6,425’ or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

' Subject to adjustment on 4/01/19 and every 3 years after that for mses filed on or after the date of adjustment

child support and alimony. Alsol do not include payments to an attorney for this bankruptcy case.

5 ¥es. Debtor 1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankmptcy, did you pay any creditor a total of $600 or more?

El No. co w line 7.

l:l ¥es. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations. such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy eese.

Oflicia| Form 107

Datesot Totaiamountpald Amountyoustliowe
payment

 

 

 

Siakt DPCGG

 

Creditors Name

 

Street

 

 

Slate ZlP Code

 

 

Ni.li'i‘\bef

Street

 

 

Siale ZiP CGG

Statement of F|nancial Affa|rs for individuals Filing for Bankruptcy

Was this payment for...

cl Mortgage

n Car

l:l credit card

n Loan repayment

n Supp|iers or vendors

n Other

cl Mortgage

n Car

Cl credit card

n Loan repayment

n Suppliers or vendors
n Oi.her

n Mongage

n Car

El credit card

n Loan repayment

n Supp|iers or vendors

a Other

page 3

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 57 of 68

Debtor1 Michael A. Pagano

Case number (/rkrrawn)
F'rrst Name Miodie Name Last Name

7. Within 1 year before you filed for bankmptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your reiativec; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an omcer, direc’oor, person in controi. or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

ENo

cl Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

 

Daties of `i'otal amount Amount you still Reason ior this payment
payment paid owe

$ $
lidder Name
Nunber Street
city srane zlP code

$ $
lr\sider's Name
timber Street
C'¢y State ZlP Code

8. Within 1 year before you filed for bankmptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.
5 No
cl Yes List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
mm paid m include creditors name

 

. l s s
insiderst

 

 

Nuan Street

 

 

city state ziPcode

 

 

isider'sName

 

M.nrber$treet

 

 

C`¢y Siate ZlPCode

Oflicial Form 107 Statement of F|nancial Affairs for individuals Filing for Bankruptcy page 4
s

 

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 58 of 68

Debtor1 Michael A. Pagano

 

Firsl Name Middle Name

Last Name

ldentlfy Lega| Actlona, Repoaaesalona, and Forecloaurea

9. Within 1 year before you filed for bankmptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury mses, smd| claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

n No
E Yes. Ftii in the detaiis.

 

 

Case number (irtnpwn)

 

 

 

 

 

 

Netureofthecase Courtorageney Statueofthecase
foreclosing on a mfge for sup. crt of NJ, chancery Div. t
Case m F°re°|°$ure the property located at 31 cain Name n Pe"d"‘€
Seaside Court Margate, E| on appeal
’ 1201 Bacharach B levard
:J'r()rm\?zpa an Number street po g concluded
u o a . o
case number F-38136~08 g Atlantic city NJ 08401
City Stata ZlP Code
foreclosing on a mfgo for Su . crt. of NJ, chance Div_
Case one F°re°|°sure the property located at caught ry a Pe"di"g
1043 Old Zion Road, Egg U on appeal
Harbor Twp_, NJ'08234 N: 331 l;aaec!harach Bou|evard n Condudad
Bank of New York v. _ _
pamme F'3860&13 pagano, property scm on _At\annc city NJ 08401
Sheriff Auction C"’ S'*“° Z"’ °°‘°

10. Within 1 year before you filed for bankmptcy, was any of your property repossessed, foreclosed, gamlshed, attached, selzed, or levied?

Check all that apply and fill in the details below.

El' No. Gotoiine11.
U Yes. Fill in the infonnation below.

cont. of 9
Creditors Name

suit, invoice

 

Number$tmef

DC-4448-16

 

 

City Stale ZIF Code

Bank of New York as trustee fo

 

 

 

 

&edfbfs Name

101 Barclay Street

Number Street

New York NY 10286
city state zipcode

Oflicia| Form 107

Describe the property

Action Supply, |nc vs. Pagano
Sup. Crt. of NJ, Law Dept. 1201
Bacharach B|vd.l Atlantic City, NJ, 08401

Expiainwhathappened

l:l Property was repossessed.

n Property was foreclosed

l:l Property was gamished.

l:l Property was attached, seized, or levied.

Descrlbethepmperty Date

1043 Old Zion Road, Egg Harbor

Township, NJ, 08234 08/01/2018

Va|ue of the property

Va|ue of the property

$ 0.00

 

Explain what happened

a Property was repossessed.

n Property was foreclosed.

l:l Property was gamished.

Cl Property was attached, seized, or levied.

Statement of F|nancial Affalrs for individuals Filing for Bankruptcy

page 5

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 59 of 68

Debtor1 Michael A- Pagano Case number (lrkmwn)

 

 

Fiml Name Middle Name Lesl Name

11. Within 90 days before you filed for bankmptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accoun\sorrefusetomakeapayment becauseyouowed adebt?

ENo

El Yes. Fill in the details.

 

 

 

 

 

Descrtbe the action the creditor took Date action Amount
was taken
Credit¢fs Nane
$
Number Street
City Sv\o ZlP Codo Last 4 digits of account number: XXXX-_

12. Within 1 year before you filed for bankmptcy, was any of your property in the possession of an assignee forthe benth of
creditors, a court-appointed receiver, a custodian, or another official?

ENo
El Yes

Llst Cel’hln Glfb and Contr'fblltioll$

 

13.Wlthiri 2 years before you filed for bankmptcy, did you give any gifts with a total value of more than $600 per person?

g No
El Yes. Fill in the details for each gin.

Glfta with a ted value of more than $600 Descr'lbe the gifts Dates you gave Va|ue
perperson thegif\s

 

Persontowhom¥ouGavetheGift

 

 

 

City State ZlP Code

Person's relationship to you

G|fls with a ted value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts

 

PersmtnwhomYouGaye|heGift

 

 

 

City Staie ZlPCode

Person`s relationship to you

thcial Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 6

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 60 of 68

Debtor1 Michael A- P§gano Case number (rkncm)

Firel Name Middle Name Last Name

 

14.W'lth|n 2 years before you filed for bankmptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

BNo

El va;. Fiu in the details rcr each gm cr ccntn'buticn.

 

 

 

 

Gil\s or contributions to charities Descrlbe what you contributed Date you Va|ue
that ind more than m contributed
l $
Chanty`s Name
$
Nunber Street
City Slale ZlP code

m LlatcortalnLossea

15. Within 1 year before you filed for bankruptcy or since you filed for bankmptcy, did you lose anything because of theft, iire, other

disaster, or gambling?

g No

El Yes. Fill in the details.
Deocribethepropertyyoulostand Descdbeanyinaunncecovomgefortlteloss Dateofyour Va|ueofproperty
how the loss occurred loss lost

include the amount that 'msurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property,

Llst Certaln Payments or Transfors

 

1 s
’ 16. Within 1 year before you filed for bankmptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone §
§ you consulted about seeking bankruptcy or preparing a bankruptcy petition?
§ include any atlomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankmptcy.

§ g No

‘ El Yes. Fill in the details.

 

 

 

 

 

 

\ Deecription and vaiue of any property trar\sfenod Date payment or Amount of payment

' transfer was

1 Perscn who was Paid m°d°
i
§ $
g :
§ city state zlP code

Pesmwhei&adethel?ayment.itiiot¥ou

Oflict`a| Form 107 Statement of Financla| Affalrs for individuals Filing for Bankruptcy page 7

Case 18-24646-RBR Doc 1 Filed 11/26/18 Page 61 of 68

Debtor1 Michael A. Pagano

Finll Name Middle Name Last Name

Case number (/r)mcwn)

 

Description and value of any property transferred Date payment or Amount of
§ transfer was made payment

 

i Person who was Paid

 

 

 

 

3 s
Nurrber Street l
city state zchcce §
Ermiorwabsiteadd'ess 5

 

PusonwhoMadefhePayrnent,ifNot¥ou 1

11. Within 1 year before you filed for bankmptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who i
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

ill ves. nn in the details.

 

 

 

 

 

 

Doacrfptlon and value of any property transferred Date payment or Amount of payment
transfer was
3 made
l Person Who Was Paid §
l f
$
Number Street
$
City State zlP code

18. Within 2 years before you filed for bankmptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNo

ill yca Fill in the detaile.

 

 

 

 

 

Deccriptlonandvafueofproperty Describeanypropertyorpawnentsreceived Datetransfer
vander-red or debts paid in exchange was made
Puson who Received T¢arerer
Nurrber Street
city slate zlP code
Person's relationship to you
Pason who Received Trmsfcr

 

NurrberSfreet

 

 

city state zlP code
Person's relationship to you

Ofiicial Form 107 Statement of F|nancial Affairs for individuals Filing for Bankruptcy page 8

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 62 of 68

Debtor1 Michael A- Pagano Case number ()rrmawn)

Firat Name Middle Name last Name

 

 

19.Withln 10 years before you filed for bankmptcy, did you transfer any property to'a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

gNo

El Yes. Fill in the detairs.

Descriptionandval\.leoftl\epropertytransferred Datet'rans~fer
was made

 

Llatcorhln F|nanclellocounts, lnstnlmento, 8d. Doposlt loxoa,and Stora¢e Unl¢s

§ 20. Within 1 year before you filed for bankmptcy, were any financial accounts or instruments held in your name, or for your benefrt,
§ dosed, sord. moved, or transfer-mn

include checking, savings. money market. or other iinancial accounts; certificates of deposit; shares in banks, credit unlons,
brokerage houses, pension fundsl cooperatives, associations, and other financial institutions

ina

El ves. Fm rn the detaer

 

 

 

 

 

 

 

 

§ Last 4 digits of account number Type of amount or Date account was Last balance before
; instrument closed. sold, moved, closing or transfer
j or transferred

N.ne d Fl\ar\ctd institution

; Xxxx____ ___ ___ ___ n Checking 3

F n loney market

l

§ n Brokerage

chy sue zlP code cl other

l

`: XXXX-___ __ _ _ n Checking _ s

j runs or F|nancial mutual

§ n $avings

lam street n Money market

l n Brokerage

t n Other

; cny stan zlP code

21. Do you now havel or did you have within 1 year before you filed for bankmptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

E' No
E.l ves. Fill in the devils.

 

 

 

 

 

 

Who else had access to il? Describe the contents Do you still
; have it?
l n No
j ram ar manor antiunion Name n Yes
: m shell Numhr m
` chy sun zlP code

 

cny sum zchode

Oliicia| Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 9

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 63 of 68

Debtor1 Michael A' Pagano Case number (rrrrhown)
Flrar Name Midde Name Lasi Name

 

 

§ zz.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankmptcy?
§ a No
§ Cl veii. Fill in the details

 

 

§ Whoebehasorhadacaasstoit? Descrlbedrecontenfs Doyoustill

§ have it?

§ n No

§ train dam Fadlny N-m' a \'es
rtumhe street Number street

 

Clly$tlte DPCode

 

City S\lh DFCode

m?ropertyYoutloldor¢ontrolforSemooneElao

 

§ 23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
§ or hold in trust for someone.
E rio

Cl ves. Frrr in the detairs.

l

 

 

 

 

 

 

 

§ Where is the property? Descrlbe the property Va|ue
t oimrc Name 5

§ “ 1 shut

§ Number Street

l stats z\F code

1 city state zlP code my

mmlbout£nvhonmentallnformatlon

For the purpose of Part 10, the following definitions apply:

l Envlronmental law means any federal, state, or local statute or regulation concemlng pollutlon, contaminatlon, releases of
hazardous or toxic substances, wastes, or material into the air, land, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances. wastes. or materia|.

l Site means any location. facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including dispml sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

Elrio

Cl ves. Fru rn the dewirs.

 

 

 

Govemmental unit Environmental law, if you know it Date of notice
N.ne of etta Govemmental unit
Number Street Number Street
City State Zl'»‘ Code

 

City Shta DP Code

0fiicia| Form 107 Statement of F|nancial Al‘falrs for individuals Filing for Banknrptcy page 10

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 64 of 68

Deblor 1 Michael A~ Pagano Case number (irxnown)
Fllst Name Mvdle Neme Lasi Name

 

 

25. Have you notified any govemmenta| unit of any release of hazardous material?

Urlo

El Yes. Fill in the details.

 

 

 

Govemmerltal unit Environmental lawl if you know lt Date of notice
v Name of site Governmental unit
l
§ ||tlnher Street Number Street
i
l
i clty sum zlP code

 

s city stan zchodo

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

otto

El Yes. Fill in the detailsh

 

 

Court or agency Nature of the case sums of the
case
Case title n
: l Pendlng
n On appeal
humer shot U concluded
Case number _cny m zn, code

m HvoDotallsAboutYoteruslnossorconnoetlonstoAlryluslnaaa

 

21. Within 4 years before you filed for bankmptcy, did you own a business or have any of the following connections to any business?
g A sole proprietor or self-employed in a trade, profession. or other acfivity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An ofiicer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

El No. Nohe of the above applies co to Part 12.
a Yes. Check all that apply above and fill in the details below for each business.
Descrlbe the nature of the business Employer identification number

i Pagano Enterprises’ LLC` Do not include Social Security number or l'i1N.

 

 

 

 

 

 

 

 

§ Business Name
`I . Construction Contractor not doin
31 Seaslde Court business Since over 2 ears g EIN= _2 _2 -3_ 6_ 1_ 6_ _7__ 2_;
Number street y
Name of accountant or bookkeeper Dates business existed
§ Margate NJ 08402 F'°"‘ _ T° _
§ city Statn ZlP code
§ Describe the nature of the business Employer lderltiflcetion number
§ _ Do not include Soclal Securlty number or |'i1N.
§ ElN:___-___________
§ Number Strth
j Name of accountant or bookkeeper Dates business existed
i
1 From To
city stats ZlP code

Ofiiciai Form 107 Statement of F|nancial Affa|rs for individuals Filing for Bankruptcy page 11

 

 

W..._.._...".r.__,.

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 65 of 68

Debtor 1 Michael A~ Pagano Case number (irkmwn§

 

 

Firsl Name Middle Name Last Name

Employer idendlication number
Do not include Social Securlty number or l11N.

' Desci'ibethenatureofthebusiness

 

 

 

 

§ Business line
§ EiN:__-________
Name of accountant or bookkeeper Dates business existed
i
From To
' ely Statl nPCode

§ 28. Within 2 years before you filed for bankmptcy, did you give a financial statement to anyone about your business? lnc|ude ali financial
§ institutions, creditors, or other parties.
a No

§ El ves. l-”iii in the details below.

Date issued

 

N'm¢ ill/oo/Yvw

 

 

 

§ city sav zli>cods

Part 12: ClgiiIeIow

l have read the answers on this Statement of Fl'rlancial Afhirs and any attachments, and l declare under penalty of perjury that the
answers are true and correct l understand that making a false statement conwaling property, or obtaining money or property by fraud
§ iii connection with a bankruptcy can result in tines up to $250,000, or imprisonment for up to 20 yearsl or botii.

§ 18 U.S.C. §§ 152, 1341. 1519, a

JMW/CC fe x

 

£gnature of Debtor 1 Signature of Debtor 2
m 11/26/2018 m
§ Did you attach additional pages to Your Statement of Flnanclal Afhlrs for Indlviduals Fl'llng for Bankruptcy (Offlc|a| Fomi 107)?
§ g No
l n ¥es

Did you pay or agree to pay someone who is riot an attorney to help you fill out bankruptcy fonris?

 

_ g No

§ m Yes. Name of person . Attach the Bankn/ptcy Petition Preparer’s Not/'ce,
§ Declaration, and Signature (Omciai Form 119).
Ofliciai Form 107 Statement of F|nancial Affa|rs for individuals Filing for Bankruptcy page 12

l
l
\
l_…~e_….c,,¢ ……

 

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 66 of 68

Aurora Loan Services LLC
10359 park Meadow Drive
Suite 200

lone tree CO 80124

Nationstar Mortgage LLC
PO BOX 650783
Dallas Texas 75265-0783

New Penn Financial D/B/A Shell
point Mortgage Servicing

75 Beatie place

greensville SC 29601

Margate water And Sewer Utility
9001 Winchester Ave
Margate NJ 08402

Action Supply Inc
1413 Stagecoach Rd
Ocean View NJ 08230

Bank Of America NA
PO BOX 982238
El Paso TX 79998

Capital Bank USA NA
PO BOX 30281
Salt lake city UT 84134

Credit First
PO BOX 81315
Cleveland OH 44181

Credit One Bank
PO BOX 98872
Las Vegas NV 89193

Flaster Greenberg
1810 chapel ave
West Cherry Hill NJ 08002

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 67 of 68

Google Inc
1600 Amphitheater Parkway
Mountain view CA 94043

Pioneer credit recovery Inc
26 Edward Street
Arcade NY 14009

SYNCB/Care Credit
PO BOX 965036
OrlandO FL 32896

Wildwood Glass Company
2505 New Jersey Ave
North Wildwood NJ 08260

Bank Of New York
225 Liberty Street
NY NY 10286

Port Royale Apts
3300 Port Royale Drive
Fort Lauderdale FL 33308

Trystone Capital LLC
1874 Marlton Pike East #7
Cherry Hill NJ 08002

Midland funding LLC
PO Box 2001
warren MI 48090

Mercantile Adjustments bureau LLC
165 Lawrence Bell Drive South Suite

100
Willaimsville NY 14221

Case 18-24646-RBR DOC 1 Filed 11/26/18 Page 68 of 68

United States Bankruptcy Court
of the Southem District of Florida

In Re: Michael A. Pagano Case Number: 18-
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor(s) hereby verify that the attached list of creditors is true and
correct to the best of their knowledge. `

Date: November 26, 2018 Signature of Debtor(s); /s/

/s/ Michael A. Pagano

 

